EXHIBIT 2
                   OFT'IC,$ OF THE MEDICAL EXAMINER
                   C,ENIEB FOB f0nEI\llSIC MEDICINE
                              BL\r[).
                   850 RS. GA,SS
                   NASHVTIILE TN 3721&2640
FOIEhISICMEDICAL




                      This is a true and accurate copy of records retained
                      by the Office of the Medical Examiner. jtn     lrcg2r,
                      Medical Records and other agency documents
                      that were not generated by this office cannot be
                      attested to for completeness or accuracy.
                      a*esteq'"'ts1"ii4;'tniliryz";W'y{ttso€srut)      ,




                                                              '         fl'aqlg
                                                                               q
                                                                OFFICE OF THE MEDICAL EXAMINEH
                                                                CENTER FOR FORENSIC MEDICINE
                                                POSTMORTEM EXAMTNATTON WORKSHEET - Exrernar
                     t3t55tc   ITEDICA:




                                 /?* i/r3
                  I/EC:

                                                                 rrurE
                                                                                                             Daie/Time;
                                                                                                                              4,t/a^n-
                 Name                                                                                        Pathologist;     _ Larnw
,   I   ,r ls,    Ase            L8                 Race:       N         Gender:            M               Technician:
                                e,n
                 Length: lo4                        Weight        1       Appearance:

                  Rigor:
                           lruYttfi                 Liuo,:   Pffifu       Algor;                             Other P/M Changes:

                 Hair: v{hil€        tYt/d w/ brown                   A   Facial hair:   gtor+ hh,y'n w,sfacfu-Z beortl o(;s'ln uuh                ut
                 ryrs bltr4                                               orar/teeth:    edenfulons           ,Wtlanl              T lvandibulw clenh,u,6
                 Torso:            anterior:                                                 posterior

                                               t.
                 Extremities: upperS
                                     l5                                                      lorver:   \,r
                 Genitalia:     &,UnUVC,              Wtr{Slft;     .{7


                 Clothino:
                                                                                         i   Therapy
                  ,fl,t!T/: rcaucolavtd sh,"r 1                                                rY L 4C frsn
                                                Smnrs
                  vvhilt socks
                 \^]hftf shrt                                                                 it/ R AC hsEa"
                 vlhi\-{ utnrte.rshMs                                                             - wl a tfau^rA            HJtt   C/   a4/" Lng

                 Notes:

                 Cor nazts       l$t'\l
                  ntrl-*clud              'd,yin1
                 Currlr,tnohtzi'e          , ilo Tdrchita           Uw        i'tt   or*( cv(i't../)

                                      cttqn                   ,inlact
                  f'n4zr'nail s lon3,
                   oblPtnr
                                 l"rarl ,V(Y' dasl
                   $, con ysit d


                                                                                               MEC#19-1293
                                                                                               JOHNSON,''DONNIE
                                                                                               05/1 6t2019
                                          POSTMOHTEM EXAMINATION WOHKSHEET - lnternal

           Body cavities:


           Brain: i'4ffi                  n
                                                                                                                        Bj'o*c'u
                                              .




           Hearr:            qqr\ s^rcd-bwn,s,tt           ,  t        (vbr.t,                                                  @lc,r(cA-nc,S9 r,*lp'.'r,
                                      '/.)+D/.c^lLPYoLwlv6,lfulc ^^,,t    |y() , iln^Icq                                    n
               Coronaries:                                                             '4xL|jl-!,r
               Myocardium:           OVO,3,LV'l'{,                 IS l'   {ou              Pulmonaryartery;

               valves: Ca{cS Sk                   r,/6an,     \*    Le,yv'r1a       UlsP AV

           Lu ng   s   :     iJx'"   #',;;,''HrLil,TtrY;
                                                                                /
                                                                                          edshoJv^s
                                                                                          ,brvnch,,br"rtd''ofu:
               Upper respiratory tract:


                                    tract:                                                                         NO
            'l#:il
 ., udMastrointestinal
                                                            - +an wL**n'r
                                                                                      d
                                                                                            Pancreas:


Mff
u"
                              lii#i !;m                                                     Gallbladder:   p
                                                                                                               I




     \5.Nu>vs'pr..n, 3 tC                         s,                                        Thymus   gland:                 s, f]   Atrophic




           Specimens
          Toxicology:             0rder      Hold                                           HistotoOV:@ /N0
                                                                                                                        3
               Blood:

                       Central:
                                          .lt          ml
                                                                                                   # of blocks;



                       Peripheral         1r           ml

                                      +
               Bile:

               Urine:
                                     -m-               ml

                                                       ml
                                                            v C[Ui,t/'bw,/v1
                                                             'cl.tta, yel(s.,,t
                                                                                            Organs saved:



               Vitreous:                     l0        ml
                                                                                            Other specimens:
               Oiher:

               Urine drug screen:YES /              N0
                         Besults:
           lia   ni e
                                                     r.1   t,t.+




      €
      -e
          kt   It
                                                                                  l"lrrl,,J:;"

                                                                            I


                                                                           t
                                                                           l
                                                                                        @


                                                                                        @
                                            grL(




                               Fawt TvrY
                        cw(s

b*J
                                                                           I
                                                                   T   J   )- )


                        A@

                                           ioudi*

                          f*ffi,tl


                                                   MEC#19-1293
                                                   JOHNSON, DONNIE
                                                   05116t2019
                                                 Preliminary lnvestigation Summary
                                                           State Case Number:19-1 9-2719
                                                            Completed Dale: 0612012019

State Case Number:                               19-19-2719

Case Number:                                     MEC19-1293

Service County:                                  Davidson

County Medical Examiner:                         Feng LiM.D., J.D., Ph.D.

Decedent Name:                                   Donnie Edward Johnson

Date of Birth:                                   01115t1951

Date of Death:                                   0511612019 7:37 PM

Location of Death:                               Riverbend Maximum Security lnstitution, Nashville, TN
Date of lnjury:                                  05t16t2019

Location of lnjury:                              7475 Cockrill Bend Blvd, Nashville, TN

Age:                                             68 Years

Race:                                            \iVhite

Sex:                                             Male

Address:                                         Riverbend Maximum Security lnstitution
                                                 7475 Cockrill Bend Blvd
                                                 Nashville, TN 37209
                                                 United States I
Place of Death:

Type of Death:                                   ln Jail/Prison/ln Police Custody

lnvestigating Agency                             TN Department of Corrections
Funeral Home:                                    Tennessee Cremation Care
Case Summary:
 The decedent was reported to be a 68-year-old, Caucasian male who was an inmate with the Tennessee Department of
 Correction (TDOC) housed at the Riverbend Maximum Security lnstitution. On 0511612019, his execution was carried out by
 means of lethal injection as ordered by the State of Tennessee. His death was pronounced by a physician at 1g37 hours. Due
 to the fact that the decedent was incarcerated at the time of his death and based on the unnatural circumstances, Medical
 Examiner jurisdiction was accepted. Director of lnvestigations Candice Sexton and lnvestigator Kelli Derleth responded to the
 scene. A brief body examination was conducted and was documented through photography. The decedent was then
 transported via Middle Tennessee Removal Service to the Center for Forensic Medicine for further examination and death
 certifi cation purposes.
 lnvestigator Kelli Derleth
 0511612019 2141 hours
Scene Description:
                                                 Preliminary lnvestigation Summary
                                                        State Case Number:1 9-1 9-271 9
                                                         Completed Date: 06i20/201 9

Time of 911 call: N/A
Time of notification: N/A
Time of arrival to meeting place: 1540 hours
Time of arrival to prison: 1700 hours
Time of departure: 1954 hours

Antemortem Events:
The decedent was TDOC inmate number TN 109031 . He was convicted of the firsldegree murder for the 1984 killing of his wife,
Connie Johnson. Connie's body was found in a van parked outside of a Memphis mall two weeks before Christmas. The cause
of death was suffocation (a 3O-gallon garbage bag had been shoved down her throat). He was incarcerated at the Riverbend
Maximum Security lnstitution in Nashville untilhis execution was carried out by lethalinjection on 05/16/2019. At 1918 hours
the decedent said his last words, which was a prayer that included. "l pray that my life has meant something. I commend my
life into your hands, thy will be done, in Jesus name I pray, amen.", At 1921 hours, the intravenous administration of the
combination of lethal injection drugs, which included midazolam, vecuronium bromide and potassium chloride, was
initiated. The decedent began to sing at 1921 hours as well. The decedent sang two spiritual songs, "They will know we are
Christians by our love," and "soon and very soon we are going to see the king." The singing stopped al 1922 hours and at 1g24
hours the decedent began to snore. Snoring respirations ended at 'l 925 hours, at which time the Warden, Tony Mays, called
out the decedent's name twice with no response. All of the medications had been administered by 1930 hours. Death was
pronounced at 1937 hours.

Thermostat setting:   N/A                                            Consistent with the ambient temperature: N/A
Outside temperature: N/A                                             Source: N/A
lnclement weather: N/A                                               Describe: N/A
Rectal temperature: N/A                                              Obtained at: N/A
                                    ,                         i
                                                              I

Scene description:
On 0511612O19 at 1540 hours, Director of lnvestigations Candice Sexton, Middle Tennessee Removal Service (MTRS)
personnel, and this investigator responded to the designated rendezvous point located at the Tennessee State Prison off Bomar
Boulevard. At 1700 hours, we were escorted to the Riverbend Maximum Security lnstitution located a|7475 Cockrill Bend
Blvd. This investigator was permitted to photograph the syringes containing the medications that would be utilized prior to the
start of the execution. At 1938 hours, we were escorted into the execution chamber, which consisted of a small room with tiled
floor and multiple viewing windows. The viewing windows were shielded by white curtains. The decedent was lying on a gurney
near the back of the room. lntravenous (lV) lines extended from his arms through a rectangular hole in the back wall, which led
to a small room where the medications were administered. No illicit drugs, alcoholic beverages, suicide notes, or weapons
were observed at the scene.
Personal Property:    No                         Control Number: N/A

Body description:
The decedent was viewed lying in supine position on the gurney. He was restrained with multiple black straps that were
attached to the gurney. A set of straps extended from the shoulders, across the chest, and down the flanks. A strap extended
horizontally across the chest. Straps were also secured horizontally across his waist, thighs, and shins. Leather restraints
were secured around both wrists and both ankles. His hands were secured to the gurney with tan medical tape. He was clad
in an off-white institute-issued shirt, matching pants with the words "TN Dept of Correction" printed down the sides, white boxer
shorts, and white socks. An intravenous catheter was in the right antecubital fossa and was secured in place with medical
tape. Another intravenous catheter was in the left antecubital fossa, and was also secured in place with medical tape. Once
the wrist and ankle restraints were removed, faint indentations from the straps were noted on the skin. Two vertical scars were
noted to the medial side of the posterior left forearm. Fingernails on both hands were long but free of debris and dirt under the
nail beds.
The decedent had white wispy hair and a grey stubble beard. The right sclera was free of congestion and the pupil was noted to
be circular in shape and constricted. The left sclera was congested and the pupil was noted to be almond shaped (similar to a
cat's eye). The nares were free of obstruction and fluid. The mouth was open, with top and bottom dentures in place. The face,
neck, and chest appeared congested and mottled. The skin had reddish-purple discoloration, which easily blanched when
touched. Upon palpation, no crepitation was noted to the head, neck, face, or thorax. The abdomen was distended. A large
surgical scar was noted to the right lower abdomen/hip. The anterior side of the lower left shin exhibited a circular scab. A
small red abrasion was noted to the medial side of the lower right shin.
Upon rolling the decedent onto his right side, a scar was noted to the left lower bacUflank. The decedent was warm to the
                                                  Preliminary lnvestigation Summary
                                                        State Case Number:1 9-1 9-27'1 9
                                                         Completed Date: 0612012019
 touch and rigor mortis was absent in the extremities. Blanching lividity, with quick capillary refill, was noted to be consistent
 with his original position. The lV bags were placed on the decedent's chest and remained attached to the lV lines which were
 still secured to both arms. All syringes, and any waste generated during the execution process were placed inside 2 red
 biohazard bags, which were then placed inside the body bag with the decedent. A white body bag, that was in place under the
 decedent on the gurney during the time of the execution, was zipped closed around him. Due to damage to the bag and the
 inability to secure the zipper closed, the decedent was placed into a second body bag. This body bag was secured with a red
 zip tie labeled with the initials, "KD." The foot end of the body bag was marked with the decedent's case number, 'MEC
 19-1293," and name, "Johnson, Donnie." The seal and bag markings were photographed prior to removal. This investigator,
 Director of lnvestigations and MTRS personnel departed the scene at 1954 hours along with escort service to the Center for
 Forensic Medicine.

 Medications on scene: Yes
 Prescribed to the decedent: Medications located on scene included midazolam, vecuronium bromide, potassium chloride, and
 normal saline. The medications were collected from the scene and transported to the Center for Forensic Medicine in the body
 bag with the decedent.

 Past Medical, Surgical and Social History:
The decedent has a known history of hypertension, hyperlipidemia, type 2 diabetes and a stroke on 41812016. Medical records
from TDOC indicated that the decedent's right eye was red and swollen because of a sty, however, no obvious deformity or
protrusion from the right eye was noted during the examination.
The decedent only ate breakfast and lunch on the day of the execution. He denied his last meal.

Other lmportant Factors:
The name of the pharmacy that provided the lethal injection medications was accidentally placed on the medication container.
Director of lnvestigations Candice Sexton covered the name of the pharmacy with a black sharpie marker in order to keep the
business   anonymous.                                     i                                                                    i
 lnvestigator Kelli Derleth, 2201 hours
lnvestigator Notes:
The decedent has appointed his "spiritual advisor" Thomas Bugg as his Attorney of Fact. Documentation specifically stating
the decedent is authorizing Mr. Bugg to make his final disposition arrangements has been received via email from the Federal
Prosecutor's Office and uploaded under the release section of DlDl.
A pathologist will attend the autopsy on Friday May 17th at the request of the decedent's defense attorney. The
arrangements were made through Dr. Li and I am unsure of the time the pathologist will appear at this facility.
Candice M Sexton
5-16-'19 0925 hours

5t16t2019
Next of kin notification: The decedent completed papenvork allowing his spiritual advisor/attorney pf fact to make final
disposition arrangements.
NOK information letter: N/A
Special request: A pathologist from GA and the Warden from Riverbend will be present for the examination. Per Dr. Li the bag
is not to be opened until he approves.
ldentification: Visually identified by the TDOC staff
Ante-mortem specimens: N/A
EMS follow-up: N/A
lnvestigator Kelli Derleth, 2203 hours

612012019 Cremation permit approved by KL, entered by JM
Tech Notes:


Doctor Notes:
                                   OFFICE OF THE MEDICAL EXAMINER

850 R.S. Gass Boulevard                                                              Telephone: (615) 743-1800
 Nashville, TN 37216                                                                       Fax: (615) 743-i890




                       METROPOUTAN GOVERNMENT of NASHVILLE and DAVIDSON COUNTY

          STATEMENT OF AUTHORITY TO REMOVE FROM THE FORENSIC CENTER THE BODY
                                                         OF:

                                                Donnie Edward Johnson
                                                     MEC19-1293


Pursuant to the Tennessee code Annotated 62-5-313 (A), 62-5-317 (B) (1), the undersigned
duly swears that he represents the Mortuary Establishment or Funeral Home which has legally
contracted with the proper person to assume custody for purposes of removal and/or burial of
the above-name decedent.

It is further stipulated that pursuant to the Tennessee Code Annotated 62-5-317 (A)(7), and
62-5-317(B)(1 1), the body of the above-named decedent will be promptly released to any
person claiming said body which is lawfully entitled to custody thereof.

  ijonclnt^* "'1' \ rvlc^ J
Funeral                         Frinted Nlame

                   /Y


    nslc                   n



RELEASE AUTHORIZATION             TO:      Tennessee Cremation Care

DATE AUTHORIZATION             RECEIVED:           0611712019 8:39 AM

AUTHORIZEDBY: Thomas Bugg                                               RELATIONSHIP: LegalRep
RELEASED BY: Erin M Carney, M.D.

FUNERAL HOME           NOTIFIED: Krista         Hammonds                DATE/TIME:   0611712019 8:39 AM

DEATH CERTIFICATE STATUS: Started in VRISM by MEO. kh

DEATH LOCATION: Riverbend Maximum Security lnstitution
       CITY, STATE:       Nashville   TN

  LOCATION TYPE:

EXAM TYPE:      Autopsy                                                 DEATH DATE: 0st16t20197:37 pM
                                        Admitting and Discliarge Checklist


    MEC#
                      a
                                                                 Transport         R{
                                                                         t\
    NAME

    COUNTY                          {
    Properfy in Body Bag:           YES        NO

   HOSPITAL SPECIMENS IN BIN (# OF TUBES                                      YES No
                                                                 J:
   PAPERWORK              tr   CD   tr IN LOCK BoX:                           YES No

   TASK




   Fingerprints
               (Put initials beside each task you perform)

   Put name and information in log book

   Put name and information on board




   X-rays (if done)
                                                                                       v
                                                                                       ,5s
                                                                                       j*L
                                                                                        ---\
   Initial   (as is) photographs
                                                                                       JF4
   Autopsy photographs
                                                                                       Jt'4
@ternal                        Exam (circle the appropriate)                           €L     $ s-t
  Toxicology and information in computer

  Carotids tied off

  Check body bag for cuts, tears, or leakage

  Re-bag or double bag


  clean outside of    ALLbody           bags   with Germicidal cleaner

  Check ankle tag when signing out

  check cart and clean ifnecessary before putting back in cooler
                                                    Forensic Medical Management Services pLG

                                                                        TRANSFER RECEIPT
 CaseNum: 19-1293              Decedent    Name:   Donnie Edward Johnson

Container: ltemBarcode            Quantitv ltem              Description                                                    Date/Time
Uncontainerized                                              Container Tvpe:

              010000264905             1     lD Tag          ****************
                                                                                                                            611712019 11:45:21AM




 "'Notes:


                                                                                                To Organization:   Tennessee Cremation
  FMMS Person           Melanie Byrd
                                                                                                To Person:         98f,9tn"n stricktand




 6t17t2019                                               "Confidential" @2012 Forensic Medical Mgmt Services pLC
                                                                                                                                                   Page 'l of   1
                                       ,fj.,,t...1 .. ...               ", , l :., ,.r 't
                           ,

                          . i            ,'                   '.i
                                                                        i :,r.;l';l.))r""i
                                                                          ; r             --         l,r.i                                                                     gm,p,"Hnrp                                                                                    \ll\l\                    ll\ I ll
                                  ,::.    j.t::-        '.1
                                                                 ,i.'     ..i i:;.1.,.r                      'i.,..!...:
                                                                                                                                                                                                                                                     l\\    \lll\ll\l\l\l\lN
                                                                                                                                                                                                                                                                       B4-o
                                                                                                                                                                               7301 College Blvd., Suite 110                                           1q-1 44-T47-01
                                                                                                                                                                                                                                                                              o
                                                                                                                                                                               Overland Park, Kansas 66210                                           urr1,-nlrn, totun''cs        "t"ut
                                                                                                                                                                         Ph: (913) 948-3315 Fax: (913) 663-0191
                                          r        .,   a        ,f . i
                                                 . \r   I        ,.   !.i                 .l.i
                                                                                                                                                                         HOSPITAL        STATUS:I INPATIENT noUTPATIENT                      n       NoN-PAlENr
                                                                                                                                                                         TIME                PHYSICIAN:                     DUPLICATE REPORT TO:                   RUSH CALL/ FAX NUMBEB:
                                                                                                                                                                                        t\
                                                                                                                                                                         .r]       Fl

 i.a       :U   -   ;J,j..                -il:i:-iti-                           i-                                                                                                           Ut-L*\Is\'-1
                                                                                                                                PATIENT NAN4E: (LAST)                                                 (FrRSr)


      ',
            '
                . |
                      '':
                      1'-;
                               ,li i
                                       '',.1

                                       -'!      'riiF
                                             rlr:{
                                         ' :t'i l!-:i
                                                              I i
                                                                        i'
                                                                      lF I
                                                                    .{(a_r.a
                                                                               l

                                                                    r- lii. lr t
                                                                                                                                        ,   )i:i'l
                                                                                                                                STREET ADDFIESS:
                                                                                                                                                        l'''l;,\'l                                        f-
                                                                                                                                                                                                      CITY:
                                                                                                                                                                                                                        \F-
                                                                                                                                                                                                                                                     STATE:                   ztP:
 '-.ir.1:l',.|t                                             t.          :1

 I' :,:,r,:::r,!]tt-
           ;    :;,11rr,,".,-itttl..r1i;r,                                      i;I
 i/                                                                                                                             CHART.#     /         RECORD #                   DATE,oF BIR}TH:                                           NO.                         WORK NO.:
                                               ;i.iiI.*iri,
.l:..,,;,'r''ri:r ;                      -j).ri*ii, tliii.i
                                                                        i,,   :.i,)li
                                                                                                                                    i,.                -i -,
                                                                                                                                                                                  i i 'r;;        t11
,., !                     ':r,t                ilirf;r,              i.tr            :i,                                          PLEASE ATTACH COPY OF
                                i t
                                                                                                                                     INSUFANCE CARD
                                                   rIr,..r"          '.r'_.i          .
                      "
                                                                                                                                            lnsurance Company Name:

                                                                                                                                lnsurance Company Street Address:

                                                                                                                                lnsurance Company Cily, State, Zip:

                                                                                                                                                          Patient lD#:

                                                                                                                                                               Group#:

                                                                                                                                Responsible Party and Relationship:

ICD.1O:                                                                                                                                                                                                        Date /   Time: .9


       I SPUTUM loosozol                                                                                                           !      rLrunnL rluro                                      FINE NEEDLE ASPIRATION                                                  MICROBIOLOGY
       I enorucutnl WASHTNG R L (oosrs+)                                                                                           I      eenrcnRorAl      FLUID n                      THYROID       R   L                                      !         source:
       I anorucutnl BRUSHTNG R L loosesz;                                                                                          [!     ernrrorueAl      FLUID n                      SOLID BREAST MASS               R   L   loosra+1         fl Aerooic & Anaeroi:ic (ooeooe)
       fl enL- n l                                                                                                                 [csr                          n                      LUNG R    L                                              fl Aerobic looaos+y
       I votoro URINE                                                    (ooooee)
                                                                                                                                   n LAB|A,^/ULVARL n                                   LYMPH NODE                                               ! Anaerobic looeso+1
       ! cnrHerrnlZED URINE roogooat                                                                                               fl oTliER PLEASE sPEcrFY n                           BREAST CYST ASPIRATE                R     L              I Fungal looe,rezy
       n BLADDER wASHING (oososs)                                                                                                                           n                           orHEn   PLEASE sPEcrFY                                   I AFB lreazss;
                                                                                                     ITF                                                                                                                                         I Gramstain looosaol
                                                                                                                                                                                                                                                 I eooy Fluid Mcram Stain (reeze4)
                                          TISSUE SOURCE (Piease list separately) / PROCEDURE (Shave, biopsy, punch, excision), etc.
                                                                                                                                                                                                                                                 I KoH looersol
                                                                                                 A                                                                                                                                                      cullure & Sonsilivily will be performed unl6ss

 I                                                                                               l':                                                              6
                                                                                                                                                                                                                                                        otheMis€ specilied.
                                                                                                                                                                                                                                                               Stool Testing (All Ambient)
                                                                                                                                                                                                                                                 I Ova and Parasite {00s623) (pink/Gray)
 J                                                                                                                                                                7                                                                              n Giardia (oosi4,r) (PinkGray)
                                                                                                                                                                                                                                                 n Stoot Culture loooosol loranse;
 3                                                                                                                                                                8                                                                              I wnite Blood Cells (oos656) (pink/cray)
                                                                                                                                                                                                                                                 I c-oitt (lsses') (whire)
 4                                                                                                                                                                9                                                                              I Gl eanet {183480) (oranse)
                                                                                                                                                                                                                                                                     Miscellaneous Testing
 5                                                                                                                                                              10
                                                                                                                                                                                                                                                 I         UroVysioriDlroooao;
CLINICAI, INDICATIONS:                                                                                                                                                                                                                                        Source
                                                                                                                                                                                                                                                 n      Urinury Calculi/Stone
                                                                                                                           ,*                                                                                                                           Other:
                                                                                                                                                                                                                                                        Urovysiodls a registered trademark ot Abbott Laboratoriei?

)hysician/Authorized Signature
,atient, Client and Billing information is                                                                   ior timely processinq of this case.
iledicare and olher third pady payors                                                                        ssryices be medically necessary
tr coverage, and generally do not cover                                                                                                   policies
,ublished by your l\4edicare Administrative
                                                                                                                                                                               llllllllllllllllllllll llllllillillllilililillilililtiililililflil                                  illilillililililililfi
iw.Laboorp.com/Medicarel\rledicalNecessity when ordering tests ihat ar€ subl'ect lo
rBN guidelines.                                                                                                                                                                 00420864 00420864 00420864                                                                           00420864
                                                                                                                                                                                                              +.


                MEC#19-1293
                JOHNSON, DONNIE                                                                                                                                                lllllllllllllllllillil llillilllllilillililil tiililfiillililililil                                 ililililililililililil
                                                                                                                                                                                00420864 00420864 00420864                                                                           00420864
                05/1 6t2019
                                                                                                             gHn,h,,$,nrp                                                                        il1ililil Iillr                 ililI]l
                                                                                                                                                                                                           00420864
                                                                                                               7301 College Blvd., Suite 110
                                                                                                               Overland Park, Kansas 66210
                                                                                                         Ph: (913) 948-3315 Fax: (913) 663-0191
                                                                                                         HOSPTTAL          STATUS:I     tNPATTENT nOUTPATTENT          n       NON-PArENr
                                                                                                         TIME                PHYSICIAN:               DUPLICATE BEPORT TO:                 RUSH CALL / FAX NUMBER:
                                                                                                                     i.i
                                                                                                         'l i il-'            ii   ri.i'ln\i'r1
                                                                PATIEN.T NAI\4E: (LAST)                                                                                     (M,t.)
                                                                            \-
                                                                             \I           -l    \'j                                               \
                                                                STREET ADDRESS:                                                        CITY:                                STATE:                       ZIP:


                                                               CHART,# / MEDICAL RECORD #                           DATEOF BIRTH:                         TELEPHONE NO,:                                       NO.:
                                                                               |-l
                                                                     \t'\                                        l,i\\':,              t;\
                                                                   PLEASE ATTACH COPY OF
                                                                      INSIJRANCE CARD                            m                 I

                                                                            Insurance Company Name:

                                                                lnsurance Company Street Address:

                                                                 lnsurance Company City, State, Zip:

                                                                                          Patient lD#:

                                                                                               Group#:

                                                                Responsible Party and Relationship:

ICD-IO:                                                                                                                      Collection Date / Time:        )

      I SPUTUM loosozol                                             I       eleunnl rluro                                    FINE NEEDLE ASPIRATION                                          MICROBIOLOGY

      I nnoNcutnl wASHTNG R L (oogr:q)                              I       erntcenotAl FLUTD                   !      ruvRoro n         l                                 f]    source:
      f] aRorucHtnl BRUSHING R L loosssry                           I       eenrronrAl FLUTD                    !      sot-lo   BREAST tvlASS     H   L   loosre+1         n     Aerobic & Anaerobic                  (ooeoos)


      N BALR L                                                      ff      csF                                 I      luNc n r-                                           I     Aerobic      loooes+1

      I votoro URINE               (oosooa)
                                                                    I       LAB|A/VULVA R L                     !      lvleH ruooe                                         n     Anaerobic          (ooeeo+)


      I cnrHrrentZED URINE                    loosooey              L]      OTHER PLEASE SPECIFY                fl     enensr      oYST ASPTRATE      R     L              I     Fungal looo+ezi
      I emooen wASHING (oogoss)                                                                                 !      oruen       PLEASE sPEcrFY                          I     AFB lreszssy
                                                                                                                                                                           I     Gramstain          looosaol

                                                                                                                                                                           I     eooy Fluid w/Gram Stain                    (1s82s.t)

                  TISSUE SOURCE (Please list sepalately) / PROCEDURE (Shave, biopsy, punch, excision), etc.                                                                n     KoH     too.,.u)
                                                                                                                                                                                 Cullure & Sensilivjty will be performed unless
                                                                                                                                                                                 otheNise specilied.
  I                                                                                               6                                                                                   Stool Testing (All Ambient)

  ,                                                                                                                                                                        n Ova and Parasite (008623) (pinrdcray)
                                                                                                  7                                                                        I Giardia (oos144) (Pinucray)
                                                                                                                                                                           n Stoot Culture (008656) (o'anse)
  3                                                                                               I                                                                        n Wnit" Blood Cells (008656) (pink/cray)
                                                                                                                                                                           ! c-oitt (1s3s8s) (whire)
  4                                                                                               9
                                                                                                                                                                           I Gt Ranet {183480) (oranse)
                                                                                                                                                                                              Miscellaneous Testing
                                                                                                 10                                                                        [-l   UroVysiori''1rsoooo1

CLINICAL INDICATIONS:                                                                                                                                                                Source
                                                                                                                                                                           n     Urinury Calculi/Stone
                                                                                                                                                                                 Other:
                                                                                                                                                                                 Urovysionlis a .egistored tradema* ol Abbotl Laboralotief


Physician/Authorized          Si   gnature
ratient, Client and Billing inlormation is          tor timely processing ol this case.
Medicare and olher third party payors          lhat seryices be medically necessary
'or coverage, and generally do not cover roltine screeoing lest. Reler to policies
lubllshed by your Medicare Adminiskative Contractor (MACS), CMS, or
flw.Laboorp.com/Medicarelvledi€lNecessily when ordering lesls thal are subject to
qBN guidelines.


\ll diagnoses should be provided by lhe ordering physician or his or he.
ruthoriz€d designee. Diagnosis/Signs/Symptoms in iCD"CM format in
|ffect at Date of Seryice (Highest Specifjcity Bequired)




                                         CLIENT COPY
F    I  {ffln""
                         NMS                                     .t
                                                   ANALYSIS REQUISITION AND CHAIN OFCUSTODY
                                                           3701 Welsh Road, Willow Grove, pA 19090
                                                        (21 s)6s 7 -4900 (866)s22-22 t 6 Fax (2 5)3 66- I 50 I     1
                                                                                                                                                              NMS USE ONL\




        Client Profile:           10341            Account Name: Forensi c Medical Manao ement Service-                                                                 ille
     Work            I   D lSuOlect tDor Case No.)
                                                                MEC# 19-1293
                                                                                                         MEC# 19-1      EC/JDH              293
    I        n"turn Specimen                   (add,r charse)                                            JOHNSON, DONNIE
            ll
                   not Micro Specimen
                   not Consume Specimen
                                                                                                         05t16t2AE
                                                                                                                                                                                           :-l
                 Collection             Collection                       Specimen                                  Specimen                            Container Labeled as
                    Date                  Time                              type                                    Source
                                                                                                                                                           (client identifier)
            (rnm/dd/vvvv)               (military)                    (e.g. blood, urine)                 (e, g.   cardiac, vitrcous)
             0511712019                   0900                            BLOOD                                    FEMORAL                                         A
             0511712019                   0900                            BLOOD                                        HEART                                       B
             0511712019                   0900                          VITREOUS                                 VITREOUS                                          c
             0511712019                   0905                             URINE                                       URINE                                       D


    Flequesting Medical Examiner: (61 5) -743-1800                                          *lf   Sendilg moro than 5 samples, plcase include the same cletail fbr cach          sample.

                 lon.FENG         LI                                       ,/    fR.   ERIN CARNEY                                                  )R. RANDY TASHJIAN
                   R.TOM.DEERING                                                 DR. EMILY DENNISON
                                       LABOY                                     DR. DAV|DZtMMERMAII
                 Pn.,MtcuEL
                                TEST:          E
                  804't B       Basic PM Drug Panel in BLOOD with Vitreous confirm                                        1   91   gFL   Electrolytes and Glucose panel, VITREOUS
        {          8042B'       Expanded PM Drug panelin BLOODwith Vitreous confirm                                       1   0028       Carbon Monoxide Exposure Panel, BLOOD
                  8050u        6-MAM Drug Screen in URINE-add-on, eualitative                                             1   006Tt      Carbon Monoxide Exposure Panel, TISSUE
                  8051 Tl      Basic PM Drug Panel inTISSUE                                                              8756ts          Novel Psychoactive Substance (NpS) Screen 1
                  e052Tt       Expanded PM Drug Panel inTISSUE                                                           95668           Synthetic Cannabinoids Screen- add-on, BLOOD
                  8051 B       Basic PM Drug Panelin BLOOD (Admission Blood)                                             2143B:          Gabapentin, BLOOD
                  80528        Expanded PM Drug Panel in BLOOD (Admission Blood)                                         24238           lnhalants Panel, with DFE, TFE, BLOOD
    OTHERTESTING;
    Thetest code and name must be entered, Requisitions submitted without atest code will cause a delay
                                                                                                        and/or may not be ordered aitime of receipt.                       lf you
    need assistance, contact our Client Support department at 866.S22.221 6

                            Test Code                                                                                     Test Name



                                                                                DO NOTADDTESTING HERE

            f,venicuta, VHomicide f]sui"io.                                        llsuspected           oD              f]Accidental          Death       Mundetermined
    Erief Case Hlstory/ Clrcumstance of Death:


F
F
                         DATE
                    0511712019
                                                         RELINQUISHED BY
                                                                      HAYES
                                                                                                            RECEIVED BY
                                                                                                                       FedEx
                                                                                                                                                  PURPOSE OFTRANSFER
                                                                                                                                                      Laboratory Testing




                         For a complete list of testing offerings, visit www.nrnslabs.com                 .If   you need assistance, contact us atg66.522.2216
                                                     I
                                                     (




           CASE#:                            lq-               |     1
           NAME:
                                                          t-
                                                                                                J
          DOB                                       RACE           VJ       SEX              ss#    30\-+ 8'5rt1t
                                            ADULT INVESTIGATIVE FOLLOW.UP SHEET
                                                                                  ^{
          Additional Information Needed                   :


          A.

          Date requested:   _               Inits                   Date received                          Inits            in DIDI     YN
          B.                                         --
          Date requested:   _               Inits   _              Date received:                          INitS           iN DIDI   YN
          C.

          Date requested:   _               Inits   _              Date received                           Inits           in DIDI   YN
          county has DIDI       access      and may not have order of autopsy: yes/No

          DIDI input by:                                      |J                                      Number:
               l

          Aritopsy Order:
          Date requested:       N                    Inits                    Date received:
                                                                                               OJ
                                                                                                     fr     Inits            In DIDI YA.i
          Police Report:
          Date requested:       FI                  Inits                   Date received: N fr            INitS             IN   DIDI Y/N
          Scene Photos:
          Date requested:                           Inits                   Date received: Slrrt           Inits   kA        In DIDI@N

          Next of Kin notification: Y/N                                 Date Served                        Inits   _In            DIDI YA{

         Blood requested:    YesA{o                  Hospital:                    N                             Date:

         Medical Records:
'l   tEtFjS__D                               5                      r,,Cl6are                              tl
     t''{'P'
                      are reques
                    nate requested
                                   re   d
                                                    /ru            Inits
                                                                                         received,
                                                                                   Date received:
                                                                                                     FIl            r,i*lL}rn orn$^
                                                                                                                   Inits            In DIDIYN
         _Date            requested:                               Inits           Date received:                  Inits           In DIDI YN
                    Date requested:                                 lnits          Date received:                  Inits           In DIDI YA{
         PCP:      Date   requested:                               Inits          Date received:                   Inits           In   DIDI YN
            DURABLE POWER OF ATTORNEY FOR HEALTH CARE
                       AND FOR DISPOSAL OF BODY
       DUE TO PRESENT INCARCERATION AND PENDING EXECUTION OF
                              PRINCIPAL

         I, Donnie Edward       Johnson, DOB 1-15-195i, the principal,       a legal resident of
Davidson County, Tennessee, acting pursuant to T.C.A. S 34-6-20I et seq., appoint Thomas

Leland Bugg, DOB 7-7-1940, to act as my attorney-in-fact for health care decisions, I
knowingly and intelligently vest Mr. Bugg with all powers set-forth in T.C.A. S i4-6-204,
including the power to make health care decisions for me, and on my behalf I specifically
vest   Mr. Bugg with authority to direct the disposition of myremains, post-autopsy,     and to

have an appropriate undertaker, or other appropriate person, take physical possession        of
my body so that      it   may be cremated, buried, or otherwise ploperly disposed of, as is
authorized by T.C.A. S 34-6-204(b)(3).
         This durable power of attorney is hereby entered and executed on this the 15th day
ofMay,2019,




                                                              l*
                                               s..
                                      r
                                      Donnie Edward Johnson, DOB      5-l 95 I



         Pursuant   to T.C.A. S 34-6-203(a)(3) the undersigned who are competent adults,
who are not related byblood, marriage or adoption to the principal, and who are not entitled
to any portion of the estate of principal, witnessed the execution of this document.

                                 rF

                                                               6//5//e
 ame:                                                          Date


                                                                       /i
 ame:                                                          Date
Offender's Informatio n                                                                                                    Page   I of i



           e                  Detall           Offenses
                              Tennessee Offender FaceSheet
                                                                          lmages         Release           Search   Llst


                              TOMIS lD: 00109031 Name: JOHNSON, DONNIE EDWARD

                                    06'00" Weight: 230 lbs
                              Height:                               Sex: MALE        Eye Color: GREEN
                              Hair ColonBROWN                       Race: VVHITE
                              Complexion: FAIR         Birth Date: 01/15/1951        Age: 68
                              Citizenship:                          incompatible lnmaies: Y
                              Sex Offender: Escape History: N       Detainers: N    Pendlng Charges: N

                              Sontenco Effective:     1 21 1 1 11   984               Current Location: RMSI
                              Sentence Explres:                                       Custody Level: MMIMUM
                              Rolease Ellgibility:                                    Number of Convictions: 1
                              Safety Valve Date:                                      Max Senience: DERttt
                              Offenses: MURDER        1

                              (For more details, cltck on the "Ofenses" tab abot'e)
        FRONIAL IMAGE
     (submtttod 06/01201 7)
                              State   lD#:397017                                       FBI #:          NCIC #:
                              Social Security Numbsr (Prowded by olfender - no! verified):30148-5571
                              Allas:


                              Emeroencv Notificatron
                              TOMMY BUGG
                              4620 SHY'S HILL DR.
                              NASHVILLETN 37215

                              Relationship: FRIEND




       PROFILE IMAGE
    ($ubmitled 06/01P01 7l




   CR-1391 (Rev.2/04)




httn://vtdoc.nash.tenn/FacesheetNet/C)ffender.asnx?Tomi sID:00 1 0903 I                                                    5t16/)01q
                                                       OFFICE OF THE MEDICAL EXAMINER
                                                              Center for Forensic Medicine
                                                                 Nashville, Tennessee

                                    REPORT OF INVESTIGATION BY COUNTY MEDICAL EXAMINER
Davidson County Medical Examiner: Feng Li M.D., J.D., Ph.D.

Judicial District   Number:20                                                                      State Number: 19-19-2719
DistrictAttorney: Honorable Glenn        Funk                                                      Gase   Number: MECIg-12g3

  Name of Decedent                                                        Age             Race                  Date of Birth    Sex
   Donnie Edward Johnson                                                  68 Years       \//hite                    01tl5t1951    Male
 Address

     Riverbend Maximum Security lnstitution, 7475 Cockrill Bend Blvd, Nashville, TN 37209
 Date of Death                         Type of Death                            lnvestigating Agency/Complaint #:
     0511612019 7:37 PM                ln Jail/Prison/ln Police Custody           TN Department of Corrections
 Place of Death

     Riverbend Maximum Security lnstitution, Nashvil le, TN
 Narrative Summary

 The decedent was reported to be a 68-year-old, Caucasian male who was an inmate with the Tennessee Department of
 Correction (TDOC) housed at the Riverbend Maximum Security lnstitution. On 0511612019, his execution was carried out
 by means of lethal injection as ordered by the State of Tennessee. His death was pronounced by a physician al 1g37
 hours. Due to the fact that the decedent was incarcerated at the time of his death and based on the unnatural
 circumstances, Medical Examiner jurisdiction was accepted. Director of lnvestigations Candice Sexton and lnvestigator
 Kelli Derleth responded to the scene. A brief body examination was conducted and was documented through
 photography. The decedent was then transported via Middle Tennessee Removal Service to the Center for Forensic
 Medicine for further examination and death certiflcation purposes.
 lnvestigator Kelli Derleth
 0511612019 214'l hours




 Jurisdiction Accepted                         Autopsy Ordered                     Toxicology Ordered

                    Yes                                          Yes                               yes

 Physician Responsible for Death Certificate

    Erin M Carney, M.D.

 Cremation Approved                            Funeral Home

                    Yes                           Tennessee Cremation Care
 Cause of Death

    Acute combined drug intoxication due to
    Lethalinjection



Contributory Gause of Death
                                                                                                          bt:

Manner of Death

    Homicide
                           OFFICE OF THE MEDICAL EXAMINER
                               Center for Forensic Medicine
                                   850 R.S. Gass Blvd.
                            Nashville, Tennessee 37 216-2640

CASE: MEC19-1293
Gounty: DAVIDSON
                                       AUTOPSY REPORT

NAME OF DECEDENT: JOHNSON,             DONNIE                 RACE: White SEX: Male        AGE:   68

DATE AND TIME OF DEATH:                     May 16, 2019 a17:37 p.m.

DATE AND TIME OF AUTOPSY:                   May   17   , 2019 at g:15 a.m.

FORENSIC PATHOLOGIST:                       Edn M. Carney, M.D.

COUNTY MEDICAL EXAMINER:                    Feng Li, M.D., J.D., Ph.D.

DISTRICT ATTORNEY GENERAL:                  Honorable Glenn Funk


                                 PATHOLOGIC DIAGNOSES

1.   Acute combined drug intoxication

     A.     Drugs administered by lethal injection

2.   Hypertensiveatheroscleroticcardiovasculardisease

     A.     Cardiomegaly (530 grams) with clinical history of hypertension.
     B.     Thirty to sixty percent calcific stenosis, left anterior descending artery
     c.     Seventy-five percent calcific stenosis, branch of left circumflex artery.
     D,     Calcification of right coronary artery without stenosis.
     E.     Nephrosclerosis.
     F.     Remote infarcts, brain.

3    Pulmonary congestion and edema (right lung 830 grams, left lung 800 grams with frothy
     fluid of lower airuays).

4.   Remote left-sided rib fractures


     CAUSE OF DEATH                        Acute    combined       drug intoxication due   to   lethal
                                           injection

     MANNER OF DEATH                       Homicide

     CIRCUMSTANCESOFDEATH: Judicialexecution
                                                                                       MEC19-1293
                                                                                  JOHNSON, DONNIE
                                                                                        Page 2 of 4

I hereby ceftify that l, Erin M. Carney, M.D. have performed an autopsy on the body of Donnie
Johnson on the 17th day of May, 2019 at 9:15 a.m. in the Center for Forensic Medicine. The
purpose of this report is to provide a ceftified opinion to the County Medical Examiner and District
Attorney General. The facts and findings fo support these conclusions are filed with the
Iennessee Department of Health. The autopsy was performed in the presence of David
Zimmerman, M.D.

                                     EXTERNAL EXAMINATION

The body is that of a well-developed, well-nourished (body mass index of 38.9 kilograms per meter
squared), white male clad in pale yellow shirt and pants, white shirt, white undershorts, and white
socks. The body weighs 287 pounds, is 6 feet in length, and appears consistent with the reported
age of 68 years. Rigor is present to an equal degree in all extremities. Blanching lividity is on the
posterior surface of the body, except in areas exposed to pressure. The scalp hair is white mixed
with brown. Facial hair consists of short hair in a mustache and beard distribution. The irides are
blue. The corneas are hazy. The conjunctivae are pale and without petechial hemorrhages. Mid-
scleral drying is noted. The external auditory canals, nares, and oral cavity are free of forpign
material and abnormal secretions. The jaws are edentulous, with maxillary and mandibular
dentures. The neck is without deformity or palpable masses. The chest exhibits the normal
anteroposterior diameter. The abdomen is soft. The extremities are symmetric and without
deformity. The fingernails are long, clean, and intact. Neither tattoos nor needle tracks are
observed. Scars are on the left forearm, right side of the lower abdomen, left knee, and right leg.
Crusted abrasions are on the legs. A 1 314 x 1 inch firm, mobile mass is on the upper back, The
external genitalia are those of an adult male. The penis is uncircumcised and both testes are
descended within the scrotum. The posterior torso exhibits a normal contour, and the anus is
unremarkable.

EVIDENCE OF THERAPY: lntravenous catheters are in the antecubital fossae with attached
intravenous saline bags.

EVIDENCE OF INJURY: Abrasions are on the right forearm and lower back over the sacrum. A
faint purple contusion is on the medial left knee.


                                     INTERNAL EXAMINATION

BODY CAVITIES: The body is opened by the usual thoraco-abdominal incision and the chest
plate is removed. No adhesions or abnormal collections of fluid are in the pleural, pericardial, or
abdominal cavities. All body organs are in the normal anatomic position.

HEAD: The scalp is reflected. The calvarium of the skull is removed. The dura mater and falx
cerebri are intact. There is no epidural, subdural, or subarachnoid hemorrhage. The
leptomeninges are thin and delicate. The cerebral hemispheres are symmetrical. The structures
at the base of the brain, including cranial nerves and blood vessels, are intact. There is no
evidence of herniation. Coronal sections through the cerebral hemispheres reveal yellow-brown
cystic lesions in the white matter of the right frontal (0.4 x 0.3 cm), left frontal (0.7 x 1 cm), left
frontoparietal (0.4x 0.3 cm), and left parietal (0.6 x 0.5 cm) lobes. Transverse sections through the
brain stem and cerebellum are unremarkable. The brain weighs 1450 grams.
                                                                                         MEC19-1293
                                                                                    JOHNSON, DONNIE
                                                                                          Page 3 of 4

NECK: Examination of the soft tissues of the neck, including strap muscles and large vessels,
reveal no abnormalities. The larynx and trachea are normally formed and patent with
unremarkable mucosa. The hyoid bone and thyroid cartilage are intact. The cervical spine is
unremarkable,

CARDIOVASCULAR SYSTEM: The pericardial surfaces are smooth, glistening, and
unremarkable. The coronary arteries arise normally and follow the usual distribution with right
dominant circulation. The coronary arteries show significant atherosclerosis with 30-60% calcific
stenosis of the proximal left anterior descending artery, 75o/o calcific stenosis of an inferior branch
of the left circumflex artery, and calcification without significant stenosis of the right coronary artery
The chambers and valves exhibit the usual size-position relationship, with calcifications of the
sinoatrial ridge and non-coronary cusp of the aortic valve. The myocardium is red-brown, soft, and
unremarkable; the atrial and ventricular septa are intact. The thickness of the heart walls as
measured 1 cm below the atrioventricular valve annuli are as follows: right ventricle, 0.3 cm; left
ventricle, 1.4 cm; and interventricular septum, 1.5 cm. The aorta and its major branches arise
normally, follow the usual course and are widely patent, free of significant atherosclerosis and
other abnormality. The vena cava and its major tributaries return to the heart in the usual
distribution and are free of thrombi. The heart weighs 530 grams.

RESPIRATORY SYSTEM: The bronchi and bronchioles contain frothy fluid that extends up to the
carina; the mucosal surfaces are othenruise smooth, yellow-tan, and unremarkable. The pleural
surfaces are smooth, glistening, and intact. The lungs exhibit normal lobar configurations. The
pulmonary parenchyma is pink to red, exuding slight to moderate amounts of bloody fluid; no focal
lesions are noted. The pulmonary afteries are normally developed and patent, without thrombus or
embolus. The right lung weighs 830 grams, and the left lung weighs 800 grams.

HEPATOBILIARY SYSTEM: The hepatic capsule is smooth, glistening, and intact, covering dark
red-brown parenchyma with no focal lesions noted. The gallbladder contains yellow-brown,
mucoid bile; the mucosa is velvety and unremarkable. The extrahepatic biliary tree is patent,
without evidence of calculi. The liver weighs 1810 grams.

ALIMENTARY TRACT: The tongue exhibits no evidence of recent injury. The esophagus is lined
by a gray-white, smooth mucosa. The gastric mucosa is arranged in the usual rugalfolds, exhibits
a white reticular pattern in the distal fundus and antrum, and the lumen contains 430 mL of tan
watery fluid. The small and large intestines are unremarkable. The pancreas has a normal pink-
tan lobulated appearance and the ducts are not dilated. The appendix is unremarkable.

GENITOURINARY SYSTEM: The renal capsules are smooth and thin, semi-transparent, and
stripped with ease from the underlying granular, red-brown cortical surfaces. A 0.5 x 0.4 x 0.2 cm
yellow lesion is on the cortex of the right kidney. A 1.5 x 1.3 x 1.2 cm cortical cyst is in the left
kidney. The cortices are sharply delineated from the medullary pyramids, which are red-purple to
tan and unremarkable. The calyces, pelves, and ureters are unremarkable. The right kidney
weighs 250 grams; the left kidney 300 grams. The urinary bladder contains 180 mL of clear yellow
urine; the mucosa is gray-tan and smooth. The prostate gland is nodular. The seminalvesicles
are unremarkable, and the testes are congested.

RETICULOENDOTHELIAL SYSTEM: The spleen has a smooth, intact capsule covering a red-
purple, soft parenchyma; the lymphoid follicles are unremarkable. The regional lymph nodes
appear normal. The spleen weighs 310 grams.
                                                                                      MEC19-1293
                                                                                 JOHNSON, DONNIE
                                                                                       Page 4 of 4

ENDOCRINE SYSTEM: The left lobe of the thyroid gland is enlarged compared to the right lobe,
with yellow to red-purple mottling of the parenchyma. The parathyroid glands are inconspicuous.
The adrenal glands and pituitary gland are unremarkable.

MUSCULOSKELETAL SYSTEM: Muscle development is normal. Remote fractures of the lateral
aspect of left ribs 6 andT are identified. No other bone or joint abnormalities are noted.

TOXICOLOGY: Blood, urine, and vitreous fluid are submitted for toxicologic analysis (see
separate report).

HISTOLOGY: Three (3) tissue cassettes are submitted.
   - YELLOW CORTICAL LESION, KIDNEY (A): A section of the yellow cortical lesion of the
     kidney reveals a mass consisting of clusters of cells with pink granular cytoplasm and clear,
     bubbly cytoplasm with occasional nucleoli. The adjacent kidney shows a few sclerotic
     glomeruli, intratubular calcifications, and single focus of interstitial chronic inflammation.
   - LEFT LOBE, THYROID GLAND (B): A section of the left lobe of the thyroid gland reveals
     follicular architecture with areas of hyalinized stroma and dystrophic calcification. No tumor
        is identified.
    -   ANTRUM (C): A section of the antrum reveals absence of normal mucosa (possible
        autolysis and sloughing) with a dense infiltrate of small blue cells with dispersed chromatin
        and rare nucleoli in the submucosa and pink, amorphous material. The muscle appears
        unaffected.

ADDITIONAL STUDIES: A full body postmoftem radiograph reveals surgical hardware in the left
forearm. No projectiles or acute fractures are noted.


                                 SUMMARY OF CASE & OPINION

This 68-year-old white male, Donnie Johnson, was an inmate at Riverbend Maximum Security
lnstitution, His judicial execution was carried out on May 1 6,2018 by lethal injection. His past
medical history is significant for hyperlension, hyperlipidemia, and diabetes mellitus with a
documented stroke in 2016.

Autopsy examination reveals remote infarcts of the brain, an enlarged heart with moderate to
severe atherosclerosis of the coronary arteries, pulmonary congestion and edema with frothy fluid
in the lower airways, a renal cortical cyst, and old left-sided rib fractures. A mass in the kidney
appears to be adrenal coftex. Additional incidentalfindings are in the thyroid gland and stomach
that do not contribute to death. Postmortem toxicology testing of the blood reveals a high level of
midazolam with glipizide.

The cause of death is acute combined drug intoxication due to lethal injection. As the death is a
result of judicial execution, the manner of death is classified as homicide.


**Electronically signed hy Erin M. Carney, M.D. on Monday, July 1, ZO7g**

Erin M. Carney, M.D.
Assistant Medical Examiner
. NMS       ir\.li\
                                                                NMS Labs
                                                 200 Welsh Road, Horsham, PAi9044-2208
                                                Phone: (2'15) 657-4900 Fax: (21S) 657-2972
                                                         e-mail: nms@nmslabs.com
                                     Robert A. Middleberg, PhD, F-ABFT, DABCC-TC, Laboratory Director
                                                                                                                    CONFIDENTIAL




Toxicology Report                                                           Patient Name         JOHNSON, DONNIE
Report lssued 06/05i2019           10:04
                                                                            Patient lD           MEC# 19-1253
                                                                            Chain                19150044
                                                                            Age Not Given        DOB Not Given
 To:   10341                                                                Gender               Not Given
       Forensic Medical Management Services - Nashville                     Workorder            19   1   50044
       850 R.S. Gass Blvd.

       Nashville,     TN   37216                                            Page 1 of4




 Positive Findings:

     Compound                                                   Result                Units                Matrix Source
     Midazolam                                                  930                   ng/mL                001 - Femoral Blood
     Glipizide                                                  360                   ng/mL                001 - Femoral Blood


    See Detailed Findings section for additional information

 Testing Requested:
    Analysis Code                                 Description
    80428                                         Postmortem , Expanded MVitreous         ol Confirmation, Blood
                                                  (Forensic)

 Specimens Received:
    lD   Tube/Container                    Volume/       Gollection             Matrix Source                     Miscellaneous
                                           Mass          Date/Time                                                lnformation
    001 cray Top Tube                      10 mL         05117t2019 09;00       Femoral Blood
    002 Gray Top Tube                      9.5 mL        05/1712019 09:00       Heart Blood
    003 Red Top Tube                       7.25 mL       05/1712019 09:00       Vitreous Fluid
    004 White Plastic Container            60 mL         0511712019 09:05       Urine

    All sample volumes/weights are approximations
    Specimens received on 0512112019.




                                                                                                                                NMS v.18.0
                                       CONFIDENTIAL                 Workorder          19150044
                                                                    Chain              15150044

'ilNMSI        I rl.3:l   l
                                                                    Patient lD

                                                                    Page 2 of 4
                                                                                       MEC# 19-1293




Detailed Findings:
                                                                             Rpt.
 Analysis and Comments               Result                 Units            Limit       Specimen Source                Analysis By
 Midazolam                           930                    ng/mL            5.0         001 - Femoral Blood            LC-MS/MS
 Glipizide                           360                    ng/mL            40          001 - Femoral Blood            LC-MS/MS

 Other than the above findings, examination of the specimen(s) submitted did not reveal any positive findings of
 toxicological significance by procedures outlined in the accompanying Analysis Summary. '

Reference Comments:
 1.       Glipizide (Glibenese; Glucotrol@; Glynase) - Femoral Blood:
            Glipizide is a second-generation oral sulfonylurea anti-dlabetic agent that lowers blood glucose in both
            diabetics and non-diabetics.. lt is available in both normal release and extended release formulations.

            Peak plasma concentrations of approximately 310 - 610 ng/ml were achieved after administration of a single 5
            mg dose of both immediate and extended release formulations. Maximum concentrations were reached in
            approximately 1.5 - 4.5 and 3.5 - 7 hours after immediate and extended release dosing, respectively.

            Oral ingestion of a single 5 mg tablet can result in persistent hypoglycemia in children. A serum glipizide
            concentration of 400 ng/ml was measured in a 5 year old child administered 15 mg/day for 3 days. A 6 year old
            child who ingested a 10 mg extended release tablet remained hypoglycemic for 70 hours with a ierum gtipiriOe
            concentration of 1000 ng/mL 57 hours post-ingestion.

            Adverse effects of glipizide are similar to effects associated with hypoglycemia including dizziness, drowsiness,
            headache, nausea and diarrhea.

           The blood to plasma ratio of Glipizide is not known.
 2.       Midazolam (Versed@) - Femoral Blood:
           Midazolam is a short acting benzodiazepine (a DEA Schedule lV controlled compound) with strong central
           nervous system depressant/hypnotic properties. lt is usually utilized for preoperative sedation, as a sedative
           hypnotic, and as an agent for the induction of anesthesia. lt has significant abuse potential. Effects noted
           following use may include sedation, somnolence (drowsiness or sleepiness), visual disturbances (diplopia or
           double vision), dysarthria (slurred speech), ataxia (shaky movements and unsteady gait), and intellectual
           impairment and coma may result.

           Oral doses of 10 mg given to 20 subjects produced average peak plasma concentrations (at t hr post dose) for
           midazolam of 69 ng/ml in males and 53 ng/mL in females. As a preoperative medication, intramuscular
           injection of midazolam at 0.13 mg/Kg body weight (9.1 mg/70 Kg body weight) produced peak plasma
           concentrations of 68 ng/mL.

           At high concentrations, confusion, impaired coordination, diminished reflexes, respiratory depression, apnea,
           hypotension and coma may result.
Sample Comments:
 001         Physician/Pathologist Name: DR. ERIN CARNEY

 Unless alternate arrangements are made by you, the remainder of the submitted specimens will be discarded one (1) year
 from the date of this report; and generated data will be discarded five (5) years from the date the analyses were
 performed.




                                                                                                                            NMS v,18,0
                                    CONFIDENTIAL                Workorder           19150044

&NMS                                                            Ghain
                                                                Patient lD
                                                                                    19150044
                                                                                    MEC# 19-1293

                                                                Page 3 of 4


                                                                            Workorder 191 50044 was electronically
                                                                            signed on 06/05/2019 09:30 by:

                                                                                        u   ,// fq""^
                                                                            Donna M. Papsun, M.S., D-ABFT-FT
                                                                            Forensic Toxicologist

Analysis Summary and Reporting Limits:
All of the following tests were performed for this case. For each tegt, the compounds listed were included in the scope. The
Reporting Limit listed for each compound represents the lowest concentration of the compound that will be reported as being
positive. lf the compound is listed as None Detected, it is not present above the Reporting Limit. Please refer to the Positive
Findings section of the report for those compounds that were identified as being present.

  Acode 500'l2B - Benzodiazepines Confirmation, Blood - Femoral Blood

    -Analysis by High Performance Liquid Chromatography/ Tandem Mass Spectrometry (LC-MS/MS) for:

      Compound                     Limit      Rpt.                     Compound                               Rpt. Limit
      7-Amino Clonazepam          ng/ml       5.0                      Flurazepam                             2.0   ng/mL
      Alpha-Hydroxyalprazolam 5.0 ng/ml                                Hydroxyethylflurazepam                 5.0   ng/ml
      Alprazolam              5.0 ng/ml                                Hydroxytriazolam                       5.0   ngiml
      Chlordiazepoxide        20 ng/mL                                 Lorazepam                              5.0   ng/ml
      Clobazam                20 ng/ml                                 Midazolam                              5.0 ng/mL
      Clonazepam              2.0 ng/ml                                Nordiazepam                           20 ng/ml
      Desalkylflurazepam      5.0 ng/ml                                Oxazepam                              20 ng/mL
      Diazepam                20 ng/ml                                 Temazepam                             20 ng/ml
      Estazolam               5.0 ng/ml                          Triazolam                                   2.0 ng/ml
  Acode 524058 - Hypoglycemics Confirmation, Blood - Femoral Blood

    -Analysis by High Performance Liquid Chromatography/ Tandem Mass Spectrometry (LC-MS/MS) for:

      Compound                               Rpt.Limit                 Compound                               Rpt. Limit
      Glipizide                              40 ng/mL                  Glyburide                             40 ng/ml
  Acode 80428 - Postmortem, Expanded w/Vitreous Alcohol Confirmation, Blood (Forensic) - Femoral Blood

    -Analysis by Enzyme-Linked lmmunosorbent Assay (ELISA) for:

      Compound                               Rpt.Limit                Compound                               Rot. Limit
      Barbiturates                           0.040 mcgiml             Salicylates                            120 mcg/ml
      Cannabinoids                           10 ng/ml

    -Analysis by Headspace Gas Chromatography (GC) for:

      Compound                               Rpt. Limit               Compound                               Rpt. Limit
      Acetone                                5.0 mgidL                lsopropanol                            5.0 mg/dL
      Ethanol                                10 mg/dL                 Methanol                               5.0 mg/dl




                                                                                                                           NMS v.18.0
                                   CONFIDENTIAL                 Workorder          19150044

ilNMs
   -L     it:ttl
                                                                Ghain
                                                                Patient lD
                                                                                   15150044
                                                                                   MEC# 19-1293

                                                                Page 4 of 4


Analysis Summary and Reporting Limits:



   -Analysis by High Performance Liquid Chromatography/Time of Flight-Mass Spectrometry (LC/TOF-MS) for: The
   following is a general list of compound classes included in this screen. The detection of any specific analyte is
   concentration-dependent. Note, not all known analytes in each specified compound class are included. Some
   specific analytes outside these classes are also included. For a detailed list of all analytes and reporting limits,
   please contact NMS Labs.
   Amphetamines, Anticonvulsants, Antidepressants, Antihistamines, Antipsychotic Agents, Benzodiazepines, CNS
   Stimulants, Cocaine and Metabolites, Hallucinogens, Hypnosedatives, Hypoglycemics, Muscle Relaxants, Non-
   Steroidal Anti-lnflammatory Agents, Opiates and Opioids.




                                                                                                                          NMS v.18.0
                                                                               MEDICANON ADMIMSTRATION RECORI)
                       RMS| -6657                                                                                                                                                                               Month:           20'19
IoiL                            Drug - Dose - Mode - Interval                                  HR     I   2   J    4   5    6   7    E      9       10        ll   t2   l3       14t      fi          t6   l7   l8 r9   n   2t   n   23   ?A   25   26   n   2A   29   30   3l
                                                                                                                                                                                              J
           SIMVASTATIN 2OMG TAB                                                                                                                                                  V
N
       '                                                                           Y
                                                                              3D v t-
                                                                                          Q.                                                                                              TT
           TAKE ONE TABLET(S) By MOUTH EVERY )0o
                                                                                                                                     Qr AN!         rY_            \)
           DAy-HypERLtptDEMtA, UNSPEC|F|ED
                                                                             xg\l                                                    DI TF
                                                                                                                                                                   =             \\ \
       prscribcr
                                                               DAYS: 180
                                                                                                n
                                                                                                                                     NI
                                                                                                                                     IN
                                                                                                                                                    5tG
                                                                                                                                                    rSI tJ
                                                                                                                                                                                    '-
                    MA. sHAo    R]#1994819
       tucrDatc 12l1Zm1A stenDarc 1A12nO18 StopDrre                            611c,12019                                                                           L            ^
          GEflRHNE HCL 10MG TAB
,u
       -   TAKE     Two TABLET(s) By MourH EVERv
                                                                      r-t
                                                             BEDTTME Y- F\
                                                                                               r/
           FoR rao DAys AS NEEDED-ALLERev,
                                                          NIGHT AT
                                                       UNSpEctFtED-.ao O                                                                  QU trtl
                                                                                                                                          DA        E
                                                                                                                                                         I         J    S
                                                                                                                                                                                          \\ \
                                                                oo"",   .,rfr{^.\tf
                                                                           \ \
                                                                                    \                                                     rYr.,ll
                                                                                                                                          INN {t E SIG
                                                                                                                                                             'IG
       Preribcr jr4q, SHAO Rx#19g4291
                                                                                          N
       ordcrDate
                1i,1212018 starrDsrc 1211212018 stopDate 6/10/2019                                                                                                      I
tv         NASALCROM t200 MS) 5.2/ACT SPR
       -   USE 2 SPRAYS EACH NOSTRIL TWICE DAILY FOR                                      e    V,                                                                                $
           180 DAYS-ALLERG|C RHIN|TIS                                                                                                      QL qNI
                                                                                                                                            nn IF
                                                                                                                                                             Y_     \ E\                  \       (
                                                                        *\
                                                                DAYS: 180 '\N\                 t)                                          NU
       prcscrib'MA. sHAo        tu#1s94794                                                                                                  INI IATI         sl( ,l\
                  1i,12t2018                       12'12t2o1s                  6/10/20198
       ord€rD&te                    stadDstc                     StopDrte
           ERIMONIDINE TARTRATE 0.2% OP EYE
w.         INSTILL 1 DROP IN LEFT EYE TWICE DAILY FOR
                                                                                               \/le                                                                     nl
           180 DAYS-EYE ANOMAL]ES NEC                                                                                                                                            \
                                            '                                  l}-\
                                                                DAYS: 180\      ,.rN\
                                                                             Ad (- '             n                                                                               a.
       Prcscriber MA ,   SHAO   Rx#2032752
                      1'l3A12019                   1/30/2019                   7129,12019
       Order Datc                   Start   lhlc                 Stop Datc                       I                                                                               ?,

+1
       .
              I   IM9L(JL MALtsAl  t .5"rr (JP EYE
                                      ts ?{rML
           INSTILL 1 DROP IN LEFT EYE TWICE DAILY X 180
                                                                                               t/                          #I
                                                                                                                                    "c
                                                                                                                                       il t,                                I tr
           DAYS-EYE ANOMALIES NEC
                                                                          ;*\                                                   5     8 q                                                                               j
                                                                        180 \r'\
       PrcsriberHOPP, ROBIN  Rd2069146
                       311112019
                                                        k\\
                                       sn1/,o19StoP Datc 9nD0I.9
                                                                DAYS:
                                                                              r'          -
                                                                                                n                                   I t(                                x             I
                                                                                                                                                                                          1           ^o
                                                                                                                                                                                                                   4
       frcr       Datc        Slan Ddc                                                          \
           TAKE ONE TABLET(S) BY MOUTH TWICE DAILY
                                                                                                                                          a                                  I
                                                                                                                                                                                 #
           X3ODAYS-PAIN NEC                                                                                                               {                                      &
                                                                DAYS:
                                                                                                                                          o                                  {   P
                    SIDBERRY, CHARLES Rx#20S6852
                      4t9t2019                     UgaO1S                       5/9/201                                                   p                                               7




                                                                                                                  00109031
                                                                                                                                                                                                                                      NAME ALERT
                  PENICILLINS
                                                                                                                           01/1s/l9s1
                                                                                                                           #:                                      ZDart                                         JOHNSON. DONNIE EDWARD
                                                                                           ,l:1.lrt


                           TENNESSEE DEPARTI4ENT OF CORRECTION

                                   MAJOR MEDICAL CONDITIONS
                                         PROBLEI,I LI ST


Nare                                                             llumber I   I       001
       Iast                    st
Date   of Blrth:                     Gender:   J   U       F     Race:

Nlergies:

 Problen      Date   ldentified/
 Numbert           Recorded                        or lledical   Contli

                                           L
  T
                                     5                     ar                    L         (LL




  *liliajor uedieal probl-e-r considered nedical or surgical in
                                                                   nature are identified by
   Ro[.n numeralsr-i'"' r Dialretes' ir r'aninectony'
                              PiychglgqJ.eal problesrs are tdtentified
                                                                       by capital letters' i'e'
                        -i - seir-tnrtilative
  rpsychLatrlc or-serious                     Sehavior'
   i-' 5trri"oprtr""ia,
                                                                                           RDA-i458
  CR-1894 (Rev 10/85)
                                                                                                    t           ,fr
                                                                                                                 .li
                                                                                                                Ir




t                   ffi
                                         TENNESSEE DEPARTMENT OF CORRECTION
                                       DIABETIC RECORD (by Glucose Monitoring Device)                                  lvlr,1, }-oll

                               D                                                         Number:
                                                                                                                -loqo u_
        Patient:
                                                                                         Location                      ,1-L
        Physician
                                                                                 Age:                   Diet:
        Current Weight:                           Height:                               =-
        Current Medication Order:

                                        BLOOD                                                                               NURSE
                                                         MEDICATION GIVEN                       REMARKS                    INTIALS
            DATE           TIME        GLUCOSE
                                       READING
                                                                                                                           A

            I
                      HR       ODO     LLg              hcgu^/      drrf,r{      -                                         76

                      Hn       [ffi    I b"b
                                                                                                                       .?n
                      HR
                               6U)     1l S
           e.-        HR                Ir q
                      HR                 131
           3"         HR                 1r                                     *J
                                                        fu**,/
    j
           4          HR
                      HR
                               ggjeo
                               hoEO
                                        f'l
                                        lol
                                                                     4.t^

                          t* f)5@        lab 4r*'.8 fi.6ff-                                                            -%
            5             un 116(1)      tb3 2\t Etg                                                                       tub

           ttl            HN O5D
                          HR

                          HR
                               YIuP
                               8g,o
                                         t56 t4"*ln ASEf,:
                                         w
                                         gq             fu*-          gt Lt
                                                                                                                             >/1


                                                                                                                             lt"{\

                          HR    h/D      -?-?                                                                              lt"b
             g            HR

                          HR
                               NEN
                                hom      9x
                          nn   gfoO      t0g            *cua"u/ 0Al4a-                                                      tb
             1            H*   hp@       105                                                                               tLp
                          na    Qffi                                                                                       -?Et
            lo            HR   l@6)                 t   t0 tt-i*\ Sr#            ,
                               ogw       t5y            tl. tti. ,f,L Ur 3rr
             ll
                          HR

                          HR I Loe       tva             4l:-*/        ea,L                                                t.'.t
                          Hn P$Do         l&1               hcC-LJ          r^^l>                                            ?o
             lx*          HR    lunn      \51.o                                                                              NR
J
                                                                     Side                                                  RDA 1458
            GR-2006 (Rev.8-02)                                              1




                                                                                                                                     I-f
                                                                                MEDICATION ADMINISTRATION RECORI)
                                                                                                                                                                                      Month:         v
                                     - Dose - Mode - Interval                             I{R   I    2     3   4   5    6   7   I     9   l0   1l    t2   t3   t4   t5   l6      l7   l8 r9 m   2t   22   23   24   25   26   n   28   29   30   3l

an.
      Accr.^Zrs                    BtDdr bnn g ftEo.LsF 4^ A G.
                                                                a                                                  a ?€ (^ {Y c^ a- (a A- tu {{, (* 1o

      *""n*Shaof f{14.
      mrDeta       ir"tJli *,*";tJtrjtrl                      sr-p"t        Llalw 4^ T               f.)               \t rilil ,$        {D   {t     I
                     ,,                           t,                            fJ        'l

a
                            Moderate Sllding Scale PRN
                      <60 (mg/dL) Inltlate tlypoglycemta $'rutocol                        F
                           60-130 (mg/dL) 0 unit:i Regular Insutin
                           131-180 (mgldL) 4 units Regular lnsulin                        v
                                                                                          r
      Prcscribcr
                           181-240 (mg/dL) B units Redutar rnsulin
      Odar Dilc        24L-3OO      (sE/dlA-l0 unrrs Resuta6kdie

I                      3s1-4oo      o{riij
                                        ffi       illi:
                                                 ffi;E;iHXi,''
                        >400 (mg/dL) 28 unlts Regular Insulin

                                                        MD x tED&'{s tr
                           and recheck glucose in 45 min, if
                                                 carr

      ,*"n*shaor*-'ooo                                                ,l
      frcrDErc     lljrl      h*sirnDete         lejalrC      stooDrrc      AIEJrC        -L
a
       N*roL;-' Q..fs                            s'ddl' bn rb6-                           Ar-   C-   c- ?^ (^, tu C-            fp,   zV Fn /uT e a t# /,t,\             (t{,.

       a^bo,                                              r    rgsclap                                     t   +q
                                                                                                                                                                         t?

                                                                                                     t^                               d
      r-**..$141p1il\4-                                                                                                         t1                   rl
         Drrc ia-l,r-li*s,"i $sFl,hd tlR
      ordcr
                               I    ,              J
                                                              stoo   p.,o   L   I   al, g 4"         ffi M ,S N9 ts rl                $p 7     r,r        Pa        r    )




      kesibcr
      fuctD.te                      Srsn Dar!                 Srop Dale




      Prcscribcr

                                     Sr.il fbt                Stm Drr.



                                                                                                           4vro&
                   Nrcu*                                                                                               #:                                                              ToUr,.so".              N^^a-
                                                                                .:
                  TENNESSEE DEPARTMENT OF COHRECTION                             :

                            CHRONIC DISEASE CLINIC
                               TREATMENT PLAN
                                                                                               \DQNAT                                            RTNS \
                                                                                                 TDOC Number                                                ln*nutlon
USTCHRONIC DTSEASES
         1)        D                                       3)                                                               5)
         2)                                                4t                                                               6)

    Elther list or refer to pharmacy proflle for current medlcatlons:

SUBJECTIVEz
                                                                                           S   ff         w\ttKs
    Asthma: # attacks in last month?             O                 Seizure disorder: # seizures since last visit?
                                                                                                                                                      -q)-
    * shbrt actlng beta agonist canliters ln last mdnth?            3^
                                                                   Diabetes mellltusi# hypoglycemic reactions since lastvislt?                                              Q
    # times awakening wlth asthma symptoms per.week?                     !l
                                                                   Weight toss/gai@J            tUs.                    t              ng
    CV/hypertension (Y/N): Chest pain?.               ,N
                                                      SOB?               N
                                                                    patpltations?
                                                                                                         _\l
                                                                                          Ankb 6dema?'_IJ_
    HIV/HCV (Y/N): Nausea/vomiting?                  N
                                                  RUOomlnal pain/swelling?        Diarrhea?    N     nashes/esions?              N                               N
    For all diseases, since lastvislt, describe new symptomS:



    Patlent adherenc e (Yf,l):           wlth rhedications?
                                                              -l-        with       Y wlth exercise? 1
                                                                                diet?
                                                                                     'f
    Vitalslgns: Temofl,T
    Labs: Hgb nrc           {6g
    Hange of fingerstick glucose/BP
                                         ,W          Pulse
                                                       cD4
                                                                       nesp          wr14? peER[i!1 _6_
                                                                         rotarGhor \3q LDL !r5., HDL q5 irigJgg


P   hyslcal Eval u atl o n (P E) :       \^lD\,{t{ d' A\tr+,Nt\D                                         \-\1-lt
      HEENT/neck:
                            Af hlc,/0f                                                    Eldremitles:             q/                            ,t     r    {/,1.17.s
     'Heart:
                            Kt<l            6   *f         fJ.u-f        5
                                                                                                                            "{4t:                (r^'

                     Cl   o.'v
      Abdomen:              (5.*.t..,       &.^                                                                                 t-
      Additlonal Comments

                                                                                                        De.gree of Control*                        Gllnlcal Status*
      ASSESS/}TEiII;                                                                               G           F            P        NA      I              s      .w      NA.
       1                                                                                                    tr ffiffiii, D                  tr                     n
       2       -TN                                                                                          D lsiErd"fl tr                  tr                     E tuffid
       3
       4
                                                *Eg1pg31tQgntrcL: GGood                     F-Falr
                                                                                                            D
                                                                                                            D
                                                                                                            P-Poor
                                                                                                                    ffi  tr
                                                                                                                         tr
                                                                                                                                            E
                                                                                                                                            n
                                                                                                                                     NA-Notfiplicable
                                                                                                                                                      ffi          tr $$,H}"]J
                                                                                                                                                                   tr    H#Kl.4i#
                                                                                                                                                                         S*-.)2irl


                                             *9!!&e!!M!ss             t-tmProved            S-Same          W-Worse                  l,lA-Not Appltcable
pAN;
rvrlaicauon    changes: d,pos1^              9to1' Fr-a
 Dlagnostlcs:       Nonf
 Labs:
Monitoring:           BP             x                        G                                                    Peakflow                             Oher:
Education provided:                                                                                  r€sults       EiMedicatlon                                            t$sgtlt
    Beferral (list type):        N Onf                                                         Speclalist          NOY1T
    # days to next visit?    tr.so tr 60 E so E/other:               $g-              Discharged from Chrontc Clinic (speclfy ctinic):

      Additional Comments:

                                                                  Sldberry, itD FAAFP.                              Ll q             Lq      0          IaeD
     c                      1)                                        Dupllcate as Needed                                                                           RDA    11OO

                                                                                                   ii
                                     ffi                TENNESSEE DEPARTMENT OF CORRECTION
                                                            REpoRT oF pHystcAl rxenarruAlolt


     INSTITUTION:
                                       Rrn*
   NAME               Jr, hnEon                ,        D,sn ,ie               roMrs#:        loqogt                            DATE OF EXAM          l'lte-zon
                                                                                                                        o                          &0 z- Q-l        a/arlA
   BloodPressure(sitting):           %             r"rnnt       Ut        Weight:    fu5!r,^r,               {,L,        Pulse:         18         Resp:        lU        _
                                                                                     EVALUATION
                                                                                                     NOTES: Describe every abnormality               in   detail. Enter
                      (Check each item in appiopriate column; enter
 NORMAL                                                                             ABNORMAL                       pertinent item number before each
                                 "lVE" if not evaluated.)                                                          comment. Use progress notes for additional

               t/                            Appearance, Nails, Skin, and

                     2. EYES:        GeneEl,
                                                                                                     @     Didbthu rnacrrlar            cAer,*.t
               /, 3. HEADANDNECK
                     4. EARS:        Externaland Otoscopic

                         MOUTH AND THROAT

                v   6. NOSFAND STNUSES
                    7. LUNGANDCHEST
                8. . CARDIOVASCUI-AR:
           \/- 'sitr,.                                  Heart and Vascular
                                                        Qystem
                    9. ABDOMEN:          I               , Auscultation and

                    10. RECTUM,ANDANUS:
                                       and                  if
         ,/         11,e.U.   SYSTEM a. Genitatia
                                                   b.   Hemia                                   '4

  t'.)   lPt        12. PELVIC

          /         13. ENDOCRINE
                    '14. MUSCULOSKELETAL SYSTEM: Spine,
                                                        Lower                        ,/
                    15. NEUROLOGICAL:                   Granial Nerves,               t/             Wo^rrlg'y,*/uxlnA)
                                                                 and
                    16: PSYCHIATRIC
Summary of Defucts/Conditions and Diagnosis continued on back.


                                                                                                            p,aced In inrnsle hoalth rscord)




PRINTED NAME OF MEDICAL PROVIDER                                                              SIGNATURE OF M                         PROVIDER


                                                                          Duplicate as Needed
               CR3885 (Rev..09-16)                                             Page 1   of2
                                                                                                       EkqA. *,n
                                                                                                               '   tl           r)                 RDA 1458
                                                                                                                            t
                                                                                                      ti
                                                                                                                         Tt-
                                                                                                                                  [,,..:

                  ffi                            TENNESSEE DEPARTMENT OF CORRECTION

                                                 PROBLEM ORIENTED
                                                                      RMSI
                                                                             -
                                                                     INSTITUTION
                                                                                 PROGRESS RECORD




INMATE NAME:       ht^rs Q.A                           XX r.\n*t-.                          TDOC NUMBER:          t   ()oto ?- [

  DATE          TIME


5\r*[r pg2-5                                 I     \
                                g*# d.**Lq d.-^. ';l ' I+ *iy, V< c.arJa*-
                                t ^/* wl.J -tb Ss {nftr-. I o(sa ,^-y*'f
                                lYr!,\           ry        A*-+
                                               -tgr, fyul d'^'1 e'4t-S!r, qh<-                                        E

                                         I

                                 t^^'atsi€tid. PF 4Wr           cdrn q--4 hras
                                 Mttc,                                       flo sinn 4-                          ea& av&t erf.
                                                                                                                              t

                                                           s                                                              J
                                                           -g
                                                  ,//4                             c               l          0
                                                                         t             At
                            I
                                         I         6                                                    CtlV\$
                                t2   I       C€'retfnir-             -hb ftv*v,Eof
                                                                              6en+tSe                                 F{1^1*16€ Kr

El,+lrt O 4os- Olt-r *z€u, 6^a- A^t"og a<i' -^ ''bt-                                                                               ln', n,
                                                                                    ['{. g
                                                                                                                                               F
             bLJ                                       4       a:-                                            [-tu
                                                                                         Sa                                         e-
                                 -[= [r---f                                                            .et>

                                                                                                         l.J/ rnJ^ t                       /-
                                                                                                                                     LPN




                                                            Do Not               on Back

   CR-1884 (Rev. 03-2017)                                       Pdnted or              as Needed                                  RDA   11OO
                      m.
                     W
                                           TENNESSEE DEPARTMENT OF CORRECTION

                                           PROBLEM ORIENTED             - PROGRESS RECORD
                                                                       RMSI
                                                                    INSTITUTION


    INMATE NAME:                          ETL              n                             TDocNUMBER:                   LO705(

                   TIME
      PATF

blHltat          a8ry)                t
                                      ,          t{J               c
                              ba,stL             d'   b"b^Jdut- A^rd-cr*-, T)lzAt                                         t f)           clgq.o
                              WU                                  iesu^u-o,
                                  I   ftil)*r o{rctkecJY4, pfuaoattL dennnutdL-                                                                               ,


                                                (J
                                                      u/61fu/'             JIT
                                                                                                                Matl'.-a*nsh;
                                                                                                                      T
                                                                    rtvlrzri-'it.<-a , 3 ot-e-o+-:
                                  ILL,\,         ilanrw                                                I

                                                                                                                 *
                              +                                                                        L
                                                                            trn"O                                    v-
                                                                                           '4                               t            b
                                                                    4.
                                                                                                 l,t       dt
                              t                                                                 Ot
                                                                           nd1
                                                                  hl
                                                                       a




                                                      U

                                                                                                                          SusanWalton,RN
I                                                                                                                                    Eltct
,-lu -{q         Roo                                 e
                                                          ('
                                                                                                                                                   t      e
                                                                                                                                 t



                                                                                                 A




                                                                                        {-
                                                                                                                                              1.d/
                                                               Do lVot Write an Back
                                                                                                                     &adoilsBatrrr!,Tt
      CR-1884 (Rev.03-2017)
                                                                                                                             nf,$
                                                                Prlnted or Dupllcate as Needed                                               RDA   11OO
                   ffith                TENNESSEE DEPARTMENT OF CORRECTION

                   W                    PROBLEM ORIENTED
                                                       RMSI
                                                            -   PROGRESS RECORD

                                                      INSTITUTION


INMATE NAME:      }hn€r^                     ,J)u r\n',(-                              TDOC NUMBER:       luq                 $(
  DATE           TIME


;-H-p @iAo ?ip.enreS Oatn
                     -#
                          ac c{tscontSrF
           O'.(. 2v.5 tA vo ZtL tt Sno>4re
                              7l A OD flng, |".-rrir,.- A     be-J- Sbe.Av.> --    ?

                               {-gsn ,e;rryt 46}sft!r rcCi. Ge ( u-D \dF
                               OnnJe- {" eJL\ {oo r a^cL vl {aj 5 h^s 61erQ
                                *aFea, 0 .es.AnJ: A)orolrawh-t 4'Lofe4s"
                                finM .D[ri\ gr ",\isco,]l8nr, Md"E yLl {
                              0.Agrl^d . Siz-x,n lS (r.-rn,rAr...'Jr.-/ ,Li .Dlr."r,
                              {A4Ke7-need> @ {-hr> ,$n<-                     f                                I




                              A: y'*tslt- ,Lor Otr,*i dpl rffi \n1ftndt-rr Qyear,{tg,
                                                                                                                              y'a$tt    errc*yn, n

                                                                                                                              IJ       FIMUI



5lvln         o+ o+ CLnor x'Eu'. -ftEr-q,/ oP+o-r\.-. zL l^^- €c'NA
              bo V'5 [ <c          ,-*;7t=+-. U n"]A o*  A-.,-o^,1^ L nc-A^
                    c\ J a-lr-^I-,tA €L;
                    \          ^              "IL €.s27u -I-*,-lt-g-, f,+Ll
                               €\^ Wn A^(
                              +" L ,,-.1*     #*-.-;;*,                                           L-e     u.akmrraAnadur t
                                   I                            t                                 \                               HMSt"z

                                   \                            I                                     \
                                                                 \                                        \
                                                                  \                                           \
                                       \                           \                                              \
                                        \                              \                                              \
                                         \                                 \                                              \
                                         \                                     \                                              \
                                                  Do NotWrlte on

   CR-1884 (Rev. 03-20'1 7)                        Printed or                      Needed                                          RDA 11OO
                          ffi                   TENNESSEE DEPARTMENT OF CORRECTION

                                                PROBLEM ORIENTED       - PROGRESS RECORD
                                                                      RMSI
                                                                     INSTITUTION


INMATE NAME:                                       Don           I                     TDOC NUMBER:
                                                                                                      pqg6         t



     DATE               TIME


5/r5ln              09,11-,          S ', Dp'rti*s dbcdrrl#&,, 2onorls l'z-          La*                   e
                                     tilp.)L la^st prw 7nd atz, bizeLftst -ft-s trrrL
 l




                                     f,n- faturmoz 1e A r, rrt' Ep pba ut rzrJnztp fi a//t
                                     lj-001/L e;o.Ld, aa-4ht, ctdutuJ " r: 4Pf e tv
                                      no,J
                                               "9J  ilt"l! /?qo*t tehq efrz fu,^Vt ,b/atU
                                     0Jf a/,,5 r 7 b dL/6 0P tW/r{ aa:r87o
                                      S*nna. rTLsiJa ef brj, oLtul- *ofiutFJ x'l                                            ,

                                             lfno, nO si*ru o{ rl,nvirAr, 7*t'ttL ras notcl
                                                         aq.rst,c/.r-soutubx|/t-
                                     rr{'L s)nYL a"r1tL                                                   fu   ,

                                     Arrv*/,/ mtds + ,(-.4r+ {or refilsaL'p{ na-sa/cro,
                                      'nfu+. Sk, r,,- ,Jnu;',- '* &Lr't Lolgt- n                                                  I


                                     bt{n -a; r urL('edt*g , lunrA crrl
                                                                ,                     ,owkzp&/t H&,tzt^
                                     1L Ez? ,A vobztno, ^adioL- rJaJ'nq fr-// stv{r-"n"/#.o
                                     l"Jd-(. .' Up vu,t', l/ l- 3 szar{da, flt L,flp^J
                                     '@tL/,t-il ,l+eJ,fnn "./, r ,4h41/Lll+. "ldal teJ,
                                     MAr.i:,-"- rlb ndtd, /Tt J', 4 a/.,t,   LJ
                                                                                  6 o D u(-
                                     4n',*J 5 (D #'foildna,* "
                                     n: A*i;*--l W{,l€u}aw A0 trd.'ntn(n') tLL
                                                       A nJfi ,ruuil,tno o"atIbln-l-
                                     5trr,z- . Al^n*rn"tt* Rx'dU*           J p*
                                     14i"*
                                     'l/o^,h,
                                                   r{7&;r/ ia atn;JatZe' aV h, .                                                  A
                                                 /-zd      I   t /) rfu     d
                                                                          arzdi np, -Jr,aorJ.e>r)
S/rMq                ilb              <LQ- N             hlsVtttvs naf,P, o stttai,^ lfr eup !,>l- w'+Ao'+
     I

                                                                        a           oY,a-uJ^r o\Hfl,l
                                      I
                                          rrt   Ofr-X,                                                I   l1--.aAtt
                                                           Do NotWrlte on Back

         GR-1 884 (Rev . 03-2017')                             Printed ar Duplicate as Needed                          RDA 11OO
                 ffi                             TEN NESSEE DEPARTMENT OF CORRECTION

                                                 PROBLEM ORIENTED         -
                                                                       RMSI
                                                                              PROGRESS RECORD

                                                                     INSTITUTION


INMATE NAME:                                                   fv\',                       TDOC NUMBER:              Jsqo3(
  DATE          TIME




i-\4.{g        KAo                   I
                                                                     1                                          r    S <@h
                                                                                                o-,f"bbdJe,r )
         I
                           Iv0,1,                    "tf       horrvta,( booe(
                                                                on
                                 t
                                                 t                                                                       q
                                             7       lb(rlft.            A^-b*to-pt^ ln Ca-lrt f dt+I',
                                                                                   L
                                                                         )v\           o
                                                                              t
                                                           (
                                             u.            b                                        o,^-                     tA
                                                 ,re             a                                                  d,       ,L.{-

                                         ^\L,
                                                                                                                    r                     v
                                                                                                     AA   e-
                                     I                     l
                                                           ,                                                                  U
                           1,
                                 ,
                                                                                                           bJ                   3



                                Att 'r7 ,tF                    Anu            Ar'6 br Conrerns -lo 1+
                                             '
                                                                                                                rs€^Jt               /
                                                                2
                                             ),.n r 1Dkb @- 0 A   (^                                      chartotteBardwyn,RN

+lb4q                                    o             t      r ^
                                                                                           \
                                                                                                                         s
                            (                                                                                                 tfgcb-
                                                               Do NotWrite on Back                                              &rt
   CR-1884 (Rev.03-2017)                                        Prlnted or Duplicafe as   lVeeded   .ndflotte                  RDA 11OO
                                                                                                            nMsl
                  ffi            TENNESSEE DEPARTMENT OF CORRECTION

                                     PROBLEM ORIENTED           - PROGRESS RECORD
                                                               RMSI
                                                              INSTITUTION


INMATE NAME:                    S6                               \u               TDocNUMBER: f    u       q03

  DATE          TIME


,llo-t c mac o:(                          S
                                              (
                                                         a*                                        I


                                     C"       o                                   a


                                                                        f\'Sn-                ,             L           e)
                                                                           €/1                                      e
                                                                                                           fi4,rAaQ       -a-,
                                                                                          I   nue_                        e-
                                          t                                  eK(i                                       tZe
                                                                            T                                   )

                           a                      0       t                 o/\                    L                             a
                            I
                                              n                        horr,\
                                                                                                                           Charlotte            F
                                                                                                                                     nMl

            o>s1           Ohdt
              bi^>         -* 9- )nar-.^*-,tr!                               Der
                                                                                        ^.-.Qr-.
                                                                                                       .            QV.du.,*

                                                                                                                             ntJ I         4...-.
                                                                                                           robectiMgboh,     Lplf
                                                                                                                  R[rqr




                                                      Do NotWrlte on Back

  CR-1884 (Rev. 03-2017)                               Pinted or Duplicafe as ileeded                                   RDA 1'100
                                          TENNESSEE DEPARTMENT OF CORRECTION
                                                GATE / OUTSIDE WORK PASS

                                            Riverbend Maximum Securitv lnstitution
                                                            INSTITUTION


GATE PASS FOR INMATES                                                OUTSIDE WORK PASS FOR INMATES
EFFECTIVE DATE(S)                    16 MAY 2019                     ONLY                                XXXXXXX
FROM                                                                    TO
Pass the following named inmate(s) through gate:                             Gates 3/ 4                                 in the custody of:




              INMATE NAME                             TDOC NUMBER                     CUSTODY
                                                                                    pESTcNATION                       HOUSING UNIT

        JOHNSON, DONNIE                                    109031                     MAX/DR                             DTW-o1




                                      USE AND ATTACH ADDITIONAL FORM IF NEEDED
 Job Assignment:        rcfixxxxx
 Hours of Work Assignment                                      a.m. / p.m.                                            a.m. / p.m.
Job Assignment:                                    Permanent                                              Temporary
 Destination: OFFICE OF THE MEDICAL EXAMTNER CENTER FOR FORENSIC MEDICINE
 Purpose:

             CORONER




                                              5t16t2019                                                                    5t16t2019
    Work            (if different)
                                     or             Date                                                                            Date-.

 CR-2155 (Rev. 10-08)        Original-EscortingStaff Canary-CountRoom          Pink-Sallyport   i   Checkpoints             RDA 2356
                                                    or DUPLTCATE AS ATEEDED
                       ffi                  TENNESSEE DEPARTMENT OF CORRECTION
                                                 GATE / OUTSIDE WORK PASS

                                                Riverbend Maximum Security lnstitution
                                                                INSTITUTION


GATE PASS FOR INMATES                                                   OUTSIDE WORK PASS FOR INMATES
EFFECTTVE DATE(S)                         16 MAY 2019                   ONLY                          XXXXXXX
FROM                                                                      TO
Pass the following named inmate(s) through gate:                                 Gates 3/ 4                         in the custody of:




               INMATE NAME                                TDOC NUMBER                    CUSTODY
                                                                                        DESIGNATION
                                                                                                                  HOUSING UNIT

        JOHNSON, DONNIE                                        109031                    MAX/DR                     DTW-o1




                                            USEA'VD ATTACH ADD'TIONAL FORM IF NEEDED
 Job Assignment:         xxxxxxxx
 Hours of Work Assignment                                         a.m. / p.m.                                     a.m. / p.m.
 Job Assignment:                                      Permanent                                       Temporary
 Destination: OFFICE OF THE MEDICAL EXAMINER GENTER FOR FORENSIC MEDICINE
 Purpose:

             CORONER




                                                   5t16t2019                                                           5t16t2019
                                     Staff or          Date               Signature                                             Date
    Work Supervisor (if different)


  CR-2155 (Rev. 10-08)        Original-Escorting   Staff   Canary-Count Room ' Pink-Sallyport / Checkpoints             RDA 2356
                                                       or DUPLICATE AS NEEDED
                                          TENNESSEE DEPARTMENT OF CORRECTION

                 'ffi,                    PROBLEM ORIENTED        -   PROGRESS RECORD




INMATE NAME:                                                                             TDOC NUMBER:      lDq o3t


  DATE          TIME


5-lto-[q                                          #qno                       4n                                   wr[               +',4

            l&mir(          ell \                                                                                      OF
                                                                                                                            I


                                      t           2t          o                                                   I     f
                                                                                     a




                                             c6   4I
                                                                  +"     tb.e                           tt*<.4,
                                                                                     trt
                                                                                                         'ATJT
                                      D                           waj
                                                                             lrl.t                        t                            c ^!.L
                                                                        *.
                            l/4                                                                                            f -'{-r' V
                                                               rw                                     gfuc4l                           0-T
                                                                                           o                          Uf Nn4/\
                                                                                                              fu           rvu*t4)

                            +     a        &,                          Ar4,{-l
                                                                                                                                 nll
                                                      4l.LL

                                                                                                 a            nM$r


,t{ft{,q     llct0                                            t                                      Arrr{ e
                            Wrn                   bm!
                            l*t                 h:r      wt   rTl   fu               wet
                                                                                      I 3
                                                                                                                      RN


                                                        Do NotWrite on Back

    cR-1884 (Rev.03-2017)                                Prlnted or Dupllcate as Aleeded                                        RDA 11OO
                 ffi                TENNESSEE DEPARTMENT OF CORRECTION

                                    PROBLEM ORIENTED
                                                   RMSI
                                                  lNs
                                                           -   PROGRESS RECORD




INMATE NAME:                                                             TDOC NUMBER:




  DATE         TIME




                            T
                            t         t   7P
                                           (




                                I
                                I                                                                                         6W


                                                                                                                          p.
                                                                                                      5uo"*, Jo




                                                                                    Melissa Adams, BN.H.S.A,
                                               Do Nof Write on Back
                                                                                             RMSI

                                                 Prlnted   or Duplleate as Needed                              RDA'1100
    CR-1884 (Rov.03-2017)
                                                                                                                              fi
                                                                                                                          .t.'
                                                                                                                         lt



                                              TENNESSEE NTPARTMCNT OF CORRECTION
{,                                          DIABETIC RECORD lby Glucose Monitoring Device)                                             lvln,l i ).rriri
                       ffiF
          Patient:          Jo                                                                        Number:

          Physician
                                                                                                      Location                     ?b*'I!"
          Current Weightl                                Height:                             Aoe:                Dietl

          Curront Medication Order:

                                             BLOOD                                                                                      NURSE
                                                               MEDICATION GIVEN                              REMARKS                    INTIALS
              DATE            TIME          GLUCOSE
                                            READING

                         HR      OSD        LLg              hccuu./ oh.lq I
              I          H*      t\ffi      \   bt/
                         HR
                                 6lD         il5
             a..         HR       rra&)      Ir q
                "i-9el    t31
             3" HR I\,,ST "1r
             r$ HROg o tolf'l                                                /   €.-
                   hoM)   HR
      I
                t* om tbb                 4r,'*8 &6tr*
              5             Hn l/oeD  1b3 4.t"Sts *-
                            HR
                                ffioo t56 $u*.n AS5f,:                                                                                    tr:
              ("            HR    Va(P          w
                            HR
                                 dft'o          8q            fun-. -l g\,r^
               "f           tlR ltrflD          -1'-l                                                                                    l,4h
                                                                                                                                            r
               g            nR 09tX)
                            HR     1oFfl        9x
                                                                        t)
                                                                                                                                        tl6
                            Hn    glEO          l0q                                                                                       b
               q            Hn hp0D                                                                                                       JJFI
                            HR
                               Offi il q
               lo           "" l(fiN Dq)
                                                                                             ,
                            HR
                                  CIgfirt       t5Y                                              Tt
               It           HR I Loe            tva                                                                                     {^r'r
                                                                                                                                             ?^o
                            Hn QSDO             tal                  A
               le*           HR                  \5     \0         u\..,u*-'r

     .3
                                                                                                                                         RDA 1458
                                                                                 Sicle   1
               CR-2006 (Rev, 8-02)


                                                                                                                                                  t rij
                                    DIAtsETlC RECOttu lby Glucose Monttonng Devrce)

Paiient:          o                                                                         Number:       {eqoat-
                                BLOOD
   DATE           IIME         GLUCOSE           MEDICATON GIVEN                                  REMARKS                          NURSE
                                   READING                                                                                        INTIALS



 f3          un     ffi)).         xb           k4/          ,,^-X^^                                                             tu
            H*    J&al             s5                                                                                           lM
            HR
                  okoo '"r'L9                                                       L   q;-v, . fL*o^   ie, . .-                <.fft
 t4        .Hn    1ffi taq                   (fCcut,,/      nt   AW                                                             (,fl,
            ffiattan           l*o           A r-;^,r", A*r-",
ts
                                                                                4
                                                                           \,
                                                                                                                                ;{F.t
            HRI     tOo        lva                                                                                               UL
            'HFo4r,i,          t06            fu--r-,2 51*N                                                                        lJft
TG          HR
                  lfll> lstv                  9)l;rui-ts'        Yt,,rx                                                         ffi
            HR                                                        LJ

tq          HR

            HR

rq          HR

            HR

iQi         HR..'

            HR

Ao          HR
                                                                                                             ",g,ei.';'iik*1"
                                                                                                            --TT'.r:r
            HR                                                                                                                              (,-
&t         HR
                                                                  t



           HR
el.        HR
                         **H   t

           HR
13         HR

           HR

a4         HR

           HR

as         HR

           t{R
eb         HR
           Hn

et         HR

           HR

a8         .HR


           HR
e9         HR                                                                                                                               L
           HR
30         HR

    I      HR
                                                                             MEDICATION ADMINISTRATION RECORD
                         RMS| -6657                                                                                                                                                                                Month:         May 2019
IliL                           Drug - Dose -Mode -Interval                                       HR       1   2   3    4   5    6   7   8       I     t0       1l   t2       l3        L4t i5           1{    t7   t8   l9   2A   2l    t't   n   24   25   26   n   28   29   30   JI
                                                                                                                                                                                                    J    J
/v         SIMVASTATIN zOMG                 TAB                                           A
                                                                                          W
                                                                                            {                                                                                         BI il .f
           TAKE ONE TABLET{S) BY MOUTH EVERY
           DAY-HYPERL|P|DEMTA, UNSPEC|F|ED
                                                                   *,3:                                                                 r{l           1             \>
                                                                                                                                                                                      \r \
                                                                     ;*\,)S,                                                            Dr
                                                                                                                                        N(            5tc
                                                                                                                                                                                                'a
       kescriber MA, SHAO Rx#1SS4g19
                                                            DAyS: 180
                                                                                                 n                                      Ili   "IAI    sI                              fi

       ords   DaIe 1U1212018        start   Dare 1zftn,18   stop    Date     6l1Of201S

           CETIRIZINE HCL IOMG TAB
,fJ
           TAKE TWO TABLET(S) BY MOUTH EVERY NIGHT AT BEDTIME
                                                                                          l)
                                                                                          Y
                                                                                               t ,/'

           FOR 180 DAYS AS NEEDED.ALLERGY UNSPECIFIff|-..:A                                                                                   QU rNIl (
                                                                                                                                              DA, F
                                                                                                                                                                    :.       S
                                                                       ,tr       -,

       Premacr MA, SHAO tu#1g94791
                                                            DAYS: 180..      \        ^\.f
                                                                                        N
                                                                                                                                              r{ut
                                                                                                                                              INI"        c   >tb    {                     t-

       ordsDate 12J12Jm18 sbfiDare 1AQ2A1| stooDate 6/1012019                                                                                                                I                  ,n
                                                                                                                                                                                                        .J\
t/        NASALCROM (200 MS) s.zIACT SPR                                                  g    |,./                                                                                   .{                *Jl
       -  USE 2 SPMYS EACH NOSTRIL TWICE DAILY FOR                                                                                                                       \                              :y
          180 DAYS-ALLERG|C RH|NITIS
                                                                          *\
                                                                                                                                                                                                \(
                                                                                      .
                                                            DAYS:    180 , .,,\\.\ i                                                           T.JL           SIG   -f
                     R#'1S94794
       Prwcribsr MA , SHAO                                             ,lgj1.\ $                                                               IN             >ll                               *
                         s,",.Da. 1z12noft
              12n2nO18                                                       6i/1o/201s
       ordcrDate                                             stop   D'e                    F
           ERIMONIDINE TARTRATE O,Z% OP EYE
w.         INSTILL 1 DROP IN LEFT EYE TWICE DAILY FOR                                            l\"-
                                                                                                                                                                             N
           180 DAYS.EYE ANOMALIES NEG                    \                                                                                                                            h
                                                     )>"' \
                                           DAYS: 180\ *,=N'\
       Prcscribcr   MA, SHAO fu#2032752                                                               n                                                                               0
       Ordcr Datc
                  il30//2019Start Date 1BOtm19
                                             Stop Dale
                                                                             7t2U2019                 I                                                                               (,
i/     .
           TIMOLOL MALEATE 1OML 0.5% OP EYE
           INSTILL 1 DROP IN LEFI EYE TWICE DAILY X 180                                         \t'
                                                                                                 t\
                                                                                                                                *   I   2c    tt u                               I tr
                                                                                                                                                                                 1\



           DAYS.EYE ANOMALIES NEC                  '.,e-\                                                                           t r         q
                        tu#2069146
       PrcssiberHOPP, ROBIN
                3t1112\19
                                                            DAYS: 180
                                                         . ..\,.'\-
                                                       ifl'I '                                                                          /f                                   v                  )       ,ff. {\, +,     4         1r-

       Ords Datc          Stan Da&
                                   3t11t2'',t9Stop Datc 9nQO19                                    \                                                                                         I




           TAKE ONE TABLET(S) BY MOUTH TW|CE DAILY
                                                                                                                                                                                  !
                                                                                                                                                                                       #
           X3ODAYS-PAIN NEC
                                                                                                                                              {                                            (V
                                                            DAYS:
                                                                                                                                                                                  t    p
                    S   IDBERRY, CHARLES Rx#2096852
                        41912019                 q9f2o19                     5i9t201




                                                                                                                      00109031
                                                                                                                                                                                                                                              NAME A[-ER-T
              PENICILLINS
                                                                                                                                01il5/195 1                                                                             JOHNSON. DONNIE EDWARD
 All€Hies:                                                                                                        DOB/I!rnate                                                                   I             N,_,.
                                                      ("t      .ve7                  -u        \J i,,                              Cl   9   {
                                          rv                                              0             w               ,-'-!z/>                l2l l9
                                                                      -\./tt'r
                                                                                              CW fr trGrl*flfi vtJ
                                                                                                                        Q-gX       {/    biltq tv
                                                sg,LoN                                                                                  auut't'7a9f6
                                                             J/\      ratt2\s c{d-} /or^pft-wv-tlf                       )
                                                                                                            V " { f,
                                                             r$t      l"l-?l -S           fr
                                                      ,
                brl+',rB
                                <{              V
                            i
                                                                                                                                                Ieqro - o
                                                                                                                                             luesqv-v
                                                                                                                                            pesflJeu-   u
 F\         *t-tv                                                                                                            rapro Panuruocsl(l - 3lo
   &        5   t/52ft2          -4VP?{1G_*64
stissurry          a3e{tr              arnpuf;ggg4g         s[ssFul          gle(I                      a.mgeuBgggul5        sepoS rr(}pE$reuflu3oG
                                                                                     MEDICATION ADMINUSTRATION RECORI)
                         RMSI -6657                                                                                                                                                                                                   Month: Mav 2019
hir.                             Drue - Dose - Mode - Intenal                                         IIR        I   ,   ?   4    5   6   7   E        9        t0         II        12    l3       r4'1    tl       lE          77   l8 l9 m   2t      ,)   2?    24   25   26   27
                                                                                                                                                                                                                                                                                       'Q
                                                                                                                                                                                                                                                                                            29   30   JI
                                                                                                                                                                                                            !
Iti            METFORMIN 1OOOMG TAB
               TAKE 1 TAB BY MOUTH TWICE DAILY FOR 180 DAYS >>
                                                                                              8      ty
                                                                                                     L                                                     (              i.lY_
                                                                                                                                                                                      t    t-       v       y

               TAKEWTTH FOOD <<-D|ABETES MELLTTUS
                                                                          et":
                                                                                                                                                                                            G
                                                                                                                                                                                                    J- \\ 1
                                                                                                                                                                          .ES
       .,wibcryl
                                                                  DAYS:180                                  \                                              I 'IMF                    G-    {5
                         ,sHAoRx+1ss482s                                   +\"i \it!
       orderDale 12!12fm1E sanlatc 1211212018 storElare Et1}tzA.lgfr F                                                                                                                                                \
          GLIPIZIDE 1OMG TAB
U-        TAKE ONE TABLET(S) By MOUTH TWTCE DAtLy
                                                                B !-\-                               i./                                                                              t               s N
                                                                                                                                                                                                        v
                                                                                                                                                   q           ,tll
                                                                                                                                                                                                    N '\ .\
                                                                                                                                                                      I

               FOR 180 DAYS-DIABETES                 MELLTTUS                                                                                      OAI -
                                                                                ro   \o
       Prcsibtrir\,  Rx#J994?99
                         SHAO
                                                                  DAyS:   180   \. .^
                                                                            ,q$ \t'f
                                                                                                                                                   IN N tttc                    L.
                                                                                                                                                                                     +              ++
                                                                                                                                                                                            t
       orddDare
                1z1a2g$ stanDare 1Z12l2O1g stoDDare 6l11t211g                                    s                                                                                                          I    ]
M.         V]TAMIN 8.6 SOMG TAB
               TAKE ONE TABLET(S) BY MOUTH EVERY DAY
               FOR'180 DAYS-VITAMIN 86 DEFIC|ENCY \)r .t:) :)
                                                                                                 I ;/t*-.
                                                                                                                                                                                                    ti\              \.d
                                                                                                                                                                                                                     \4

       PressibcrMA, SHAO R)d1 9S)4815
                                                                  DAYS:   180-.iil..t\\t\            'J                                                        Nf'lr                 I€    l]                        ,t) >.-                    l
                       12J121zJ18                    12J12t2919                      6/1012019
       ordsDat€                      sterr   Da|.                  st@Date
               HUMULIN R INS 1OML VIAL IOO/ML INJ
&*         ACCUCHECKTWICE DAILYWITH SUDING SCALE COVERAGE                                              !
                                                                                                     '{
           FOR 180 DAYS INJECT SUBCUTANEOUSLY-DIABETES MELLITUS
                                                                                                                                                   )
                                                                                                                                                       g         t                   t) i'r ;r                               !                      $         il
       PrcccriberlulA,   sHAo RxFl 994800
                                                                  DAYS:   180
                                                                                                      v     1

       OrderDate
                       12t.t2t2018
                                     SrartDale
           TTIIJKL,UIILUKIJ I HIAZIUts, sI'M(j I AE
                                                     1i,12t2n18
                                                                   Stoe Dare
                                                                                     6r't0na19
                                                                                                                                                                                                        l                I
/t/
       -   TAKE ONE TABLET{S) BY MOUTH EVERY                                                     B                                                                                   2
                                                                                                                                                                                     .-}
                                                                                                                                                                                                    d
           MORNING FOR 180 DAYS-HYPERTENS|ON NOS._o
                                                                                         :1
                                                                                                                                                                                           =\
                                                                                                                                                                                           -
                                                                  DAYS:   lao'B                                                                                )c         t\:    -
                                                                                                                                                                                                            v!\
                  Rr#19948O4
       kcscribcrll4A , SHAO                      t W\                                                                                                          \TF        ;iG
              1U12fn18         QIetmlSStopDaE4-\6tfipf1g
       OrdcrDare     SrafiDar!                                                                                                                                                                                       \
               LlrilNr.rFt(tl zuM(j I Alt                                                        g |,"
w-         TAKE ONE TABLETTS) BY MOUTH EVERY DAY                                                                                                                          ,l I
                                                                                                                                                                                                    sls         J


           FOR 180 DAYS-HYPERTENSTON                        NOS                .*    i   o
                                                                                                                                                               'An
                                                                                                                                                                                 Y


                                                                                                                                                                                                    3\               \q
                                                                  DAYS;180_        \ ....\\
                                                                                i:f\lr-
                                                                                                      il
                                                                                                                                                               \Mi rEi               i4 t;                            \
       nescr;UertdA, SHAO Rr.#1 99181        1
                                                                                                           a.J
       (}rl*    D'r.
                       QJ12Im18
                                     (hi     f)r..
                                                     1?,12nO18                       6hOl2o19                                                                                                   L

                                                                                                                                                                                                I   /


Diasnosis:
                PENICILLINS                                                                                               00109031                                                                                                                           r{AME ALFRT
                                                                                                                                      01/15/1S51                                                                                       JOHNSON. DONNIE EDWARD
 Allersics:                                                                                                              DoB/Inrnate #:
Docume$tation Codes        StaffiSipatune          Date        nnifials      StaffSignaature        trlate       lnftians

                                                                             63#oru(*ril^           &1zr /tq     €o
D/C - Discontinued Order
                           I   ',),*^*rW\W   \'/   5+{4q       u,            \<-\\ -\<->=.*Sq.      r-\zr\ \"r K\c
R -Refused

A-Absent

O- Other



                                                                                               r>            I

                                                                                                    A/r'tln      J-)
                                                   S-tt -t"r    51J




Da€e/Timne                                                                NOT'ES
                                                                          MEDICATION ADMIMSTRATION RECORI}
F'acilitv:         QnSf- LL54.                                                                                                                                                            Month:         v
hir                          Drug - Dose - Mode - Intenral                            HR        ''   J   4     5   6        7     8   9   10        12     l3     t4   t5    l6      17   l8 l9   N 2t       7l   )L   4<   26   n   28   to   30   31


                                                                                     u a c-
                                                                                            1                                                  11

                                                                                                         (r
7o     A<c,*zts               Bt5d;            bsn    s fl$ct4lF,                                             €o   4 (^ {y) ta            c_ /:a
                                                                                                                                                           tu 't"      (* /o

      ,,",r*St,aof dl4.
      tucrDatc rrftrJri' ,*JtJrrJtP
                                 ,
                                                        stopo"r*      L IAJg "ifr*              $             rl$ Jg       r1l[   $t t\h {p dx 17                           [4
                         J                                                ',
z
                           Moderate Sliding Scale PRtt                                i\.
                     <60 (mg/dL) Initiate Hypogtvcemla rrorocol                       l-^
                       60-130 (mg/dL) 0 units Regutar insutin
                      131-180 (mgldl) 4 units i{egular tnsulin                         v
                                                                                      r
      Prescriber
                      181-240 (mS/dL) I units Regutar rnsulin
      Order Date      24l+oo (Mltl*j0 unr ts Requlasil*sdia

*                     3s1-400 c*,irZij     i; ilii:
                                                 ilEiiSliliiXi''
                       >400 (mg/dL) 28 unir5 Regutar Insulin
                          and recheck  gtucose in 45 min, if                         !*
                                             ca'   MD          tEDcL'{s
      ,,"**shaor*-'ooo                                  x
                                                                                      -1-
      ordtrDaie    ldlt h9ro,,o"* lejolrg               sroDDatc      Alrelra
C
       r:lo"t P- fr                        a{ d:' Sr*r 6tt'                          h      F. c- ?t     ft L. C;                 A tu ?A ,1.t Qn a ,r(, 1^t,               l,6f'.

       A^IaO.                                         )? fgsafqs                                     t        +    I                  ?        "I   P     -t


      **"*Sna0ttf\4-                                                                            €                  nl      a r* d                   r.i[   fr,t
      order Dare   ra-l rr.l t8s""'B$Wldid f R          stop   p"t"   L   I   Al n    .^
                                                                                     ,-i1       p M r$ -\S $s ltr |.l$ IP                      (tr fn J'$ IT           rm
                                                                          ,    7




      Prcscribcr

      OrderDaic                  SBnDatc                Stop Dar,e




      Prcscribcr




Diastrosis:
                                                                                                     AVto&
                                                                                                                                                                                                                             t

Auersies: Nt(DAr                                                                                     DoBnnmare#        I   ltl {+                                                    Name: J"U^Su".
                                                                                                           OAP
                                                  s"m,E@N                                                          o{ug.Ir^4e{u
             oFlY -a{trerT%"Y*trw
                                           -t                _w bJ-l-S              m
lrtr b$h'                      7r'wffwv're
(re 'wlt',r p 'cyl#v(
              It           /   YA   \
                                                  r
                                                                                                                       rorttO - O
                                                                                                                      rrr.?8qv-v
                                                                                                                     pe$uau-u
                                                              q)        *hry        \ff                  rapro penu[uoosKl - J/d
v{L-         Lryw7tv                                          GZ        krqcltl oleryarzrf|   +Tfv(}
 s[EI3Fu]l         as6fi
                           -l "1TV4*PJ  a.rnp61g SEIS       s[B9grcfl      erc{tr         a.rqedgggugg   s6poS rropsSlroumco@
                                               MEDTCATION ADMINISTRATION RECORI}
Facility:     Af{\&                                                                                                                  Month:                          I
Irir                                                HR   I   ,   3   4   5   6   7   8   9   l0   lt   t2   l3   14   l5   t6   17   l8 r9 m zl   n   24   25   26       n   28   29   30   31


                      I   tt fL 0
                                       M5      tu   €
                          Stat




       Date               Stan Datc     Date




       Date               Stan Date     Date




       Date               Stafi Date    Date




       Date               Stst Date     Da&




                                                                         i5
                 fc,                                                 Dl, 0                                                      SLrust Ton-nta
tlocumentation Codes       $taffSipature   Sate   Initials       Stafr'$igatmre               Date   X!ffiians




D/C - Discontinued Order

R-   Retused

A-Absent

O - Other




                                                                                  (   a   \
                                                                                                     U,)


Dateffiime                                                   FIOT'ES
                                                                        MEDICATION ADMIMSTRATION REC ORI)
Facility:              RMSI - 6657                                                                                                                                                                                       Month:         May 20'19
lutL                        Drug-Dose-Mode-hterval                                          HR            I      z       3    4   5   6    7     I    9      IO      l1        t2    13       r4 \5         re      t7   r8   t9   20   2l   22   23   24   t<   26   2'I 28   29   30   3t
                                                                                                                                                                                                             t
&.          CLOPIDOGREL 75MG TAB
                                                                                   8   ti                                                                                                     I          \t
           TAKE ONE TABLET(S) BY MOUTH EVERY DAYX
           180      DAYS-CVA                                   $ 3l:
                                                             t .-.\
                                                                                                                                                             vu    .ilI   I

                                                                                                                                                                                     I                \1 \r \
                                                                                                                                                                                                            -\
                                                                                                                                                                              S ic
       Pr*aibcr MA, sHAo Rx#19g5450                 '^'-' ''&-\'a*1
                                                    DAYS: 180
                                                                                            tt
                                                                                                                                                             INb                              L


       ordsDare 1i,1212018 slaftnarc      1A12AUB   sbo   Dilc          El1Ol2O19               T
                                                                                                                                                                                              g
            REFRESH EyE DROP (PRES. FREE) 0.s OZ EyE
                                                                                        i./
Yu
       -    INSTILL 1 DROP INTO BOTH EYES FOUR TIMES A
                                                                                        i\---                                                                                                  a
            DAY-EYE DISoRDER            NOS                    xv\
                                                    DAYS: 180                                                                                                                                 l{.
       pr€.criber
                                  R#2ffi6872
                    srDBERRy, SHARLES                            ,r     <A$
       otds Date 3tzBt?f'lg sra,. Dare vmt2}lg
                                        sr- D*'-'= \tzuzors                                                                                                                                   P
            METOPROLOL TARTRATE 25MG TAB                                                                                                                                                                        J
/t -        TAKE ONE-HALF (112) TABLET(S) By MOUTH  n
                                                                                   0   1,!                                                                                                     )      $ U
            DAILYFOR 180 DAYS-HYPERTENSION NOS -\""
                                                                            i1)>
                                                                                       t--                                                           QU {i\l
                                                                                                                                                     DA
                                                                                                                                                                              ^:2-
                                                                                                                                                                                     I
                                                                                                                                                                                     -=       \r \          n
                                                                         ' \rjtr                                                                     irrU
                                                    DAYS: 180         \.at  1\\
       Prcsqiba MA, SHAO Rl#1994824                              ulf\
                                                                                                                                                     ttrrf          5I{:      -{-             -4      tLl


                      12h2fm1a
       &Mv*t                     s*tDare 1znno18    stoDDare
                                                                        6t1012019




                                                                 -+t
4t                                                                                                              (a
       Sc\\-{-*<\                                   +s\.                                \/'                                                                                                   d
                                        " *\*.t                                         l\,
                                                          =
                                                                 \< {                                           I,

                                                                                                                t\
                                                                                                                     t                                                                        r$
                                                                                                                                                                                              {
                                                          o","=\A\a                         1       l
                                                                                                                p
                                                                                                t
&                                                                                                                    1

       $q-\ { -< -s*-=->+\ d                                   U                       fl|"\
         \S.r.s-<r*c*r
       Prcsiber
                                                                                                o<
                6. $>\o r_--c< --r                                                     d\., i
       ordaDatei.fifi"r'"**\t-\\'\stoopar"\\-=\tr                                      t,       lv\
tr                                                                                     l:-^-            tl(\i
                                                                  d*
                                                                                                                                       \   f         + F" )i )
                                                                                                                                                       I
                                                                                                                                                                                          (
                                                                                                                                                                                              n             )- \- "1
                                                                                                                                           t'j               v                       4J           z         f" z )
                                                                                                                                      ?

Diagnoeis:
              PENIGILLINS                                                                                                    001 09031                                                                                                            [{AMF AI-HRT
Allcrgics:                                                                                                               DOB/Inmate*
                                                                                                                                      01/15/19s{
                                                                                                                                                             t"*'*eDll I                                                      JOHNSON. DONNIE EDWARD
Documentation Codes        Statr       Date         lfnftials   StEtr   Dafe       hdtia[s
                                               tq    ?^?
D/C - Discontinued Order

R-Retused

A-Absent

O- Other




                                                                               I




                                              ((
                                                            NOTES
                  D           f-   5
